Exhibit 10.1



 



AGREEMENT AND PLAN OF MERGER

 

This AGREEMENT AND PLAN OF MERGER (this “Agreement”) is made and entered into as
of March 26, 2012, by and among–

 

(i)      CEP, INC., a Tennessee corporation (“CEP”);

 

(ii)     CEP MERGER SUB, INC., a Tennessee corporation (“Merger Sub”); and

 

(iii)    FORTUNE INDUSTRIES, INC., an Indiana corporation (the “Company”).

 

RECITALS:

 

A.     The respective Boards of Directors of CEP, Merger Sub, and the Company
have deemed it advisable and in the best interests of their respective
corporations and stockholders to consummate the Merger (as defined in Section
1.1), on the terms and subject to the conditions set forth in this Agreement.

 

B.      The respective Boards of Directors of CEP, Merger Sub, and the Company
have approved and declared advisable this Agreement and the transactions
contemplated hereby, including the Merger.

 

C.     The Board of Directors of the Company has resolved to recommend to its
stockholders approval and adoption of this Agreement and approval of the Merger.

 

D.     Concurrently with the execution of this Agreement, and as a condition and
inducement to the Company’s, Merger Sub’s, and CEP’s respective willingness to
enter into this Agreement, certain stockholders of the Company are entering into
Stockholder Voting Agreements in substantially the form attached hereto as
Exhibit A (the “Stockholder Agreements”).

 

agreement:

 

NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

article 1.

THE MERGER

 

1.1      The Merger. At the Effective Time (as defined in Section 1.2) and
subject to and upon the terms and conditions of this Agreement and the
applicable provisions of the Tennessee Business Corporation Act (“Tennessee
Law”) and the Indiana Business Corporation Law, Company shall be merged with and
into Merger Sub (the “Merger”), the separate corporate existence of Company
shall cease and Merger Sub shall continue as the surviving corporation. Merger
Sub, as the surviving corporation after the Merger, is hereinafter sometimes
referred to as the “Surviving Corporation.”

 

1.2      Effective Time; Closing. Subject to the provisions of this Agreement,
the parties hereto shall cause the Merger to be consummated by filing a
Certificate of Merger with the Secretary of State of the State of Tennessee in
accordance with the relevant provisions of Tennessee Law (the “Certificate Of
Merger”) (the time of such filing with the Secretary of State of the State of
Tennessee (or such later time as may be agreed in writing by the Company and CEP
and specified in the Certificate of Merger) being the “Effective Time”) as soon
as practicable on the Closing Date (as defined below). The closing of the Merger
(the “Closing”) shall take place at the offices of Bone McAllester Norton PLLC,
Nashville, Tennessee, at a time and date to be specified by the parties, which
shall be no later than the second business day after the satisfaction or waiver
of the conditions set forth in Article 6, or at such other time, date and
location as the parties hereto agree in writing (the “Closing Date”).



  

 

 

 

1.3      Effect of the Merger. At the Effective Time, the effect of the Merger
shall be as provided in this Agreement and the applicable provisions of
Tennessee Law.

 

1.4      Charter and Bylaws. At the Effective Time, the Charter of Merger Sub
(as in effect immediately prior to the Effective Time) shall be the Charter of
the Surviving Corporation until thereafter amended in accordance with Tennessee
Law and as provided in such Charter. At the Effective Time, the Bylaws of
Merger Sub (as in effect immediately prior to the Effective Time) shall be the
Bylaws of the Surviving Corporation until thereafter amended in accordance with
Tennessee Law and as provided in such Bylaws.

 

1.5      Directors and Officers. The initial directors of the Surviving
Corporation shall be the directors of Merger Sub immediately prior to the
Effective Time, until their respective successors are duly elected or appointed
and qualified. The initial officers of the Surviving Corporation shall be the
officers of Merger Sub immediately prior to the Effective Time, until their
respective successors are duly appointed.

 

1.6      Effect on Capital Stock. Subject to the terms and conditions of this
Agreement, at the Effective Time, by virtue of the Merger and without any action
on the part of CEP, Merger Sub, the Company, or the holders of any shares of
capital stock of the Company, the following shall occur:

 

(a)      Company Preferred Stock. Each single share of the Company’s Series C
Preferred Stock, $0.10 par value (“Company Preferred Stock) (other than shares
of Company Preferred Stock to be canceled pursuant to Section 1.6(c), if any,
will be canceled and extinguished and automatically converted into 145.971
validly issued, fully paid and non-assessable shares, of common stock, par value
$0.00001 per share, of the Surviving Corporation.

 

(b)      Company Common Stock.

 

(i)      As to each record holder of the Company’s Common Stock, $0.10 par value
(“Company Common Stock”) holding less than five hundred one (501) shares thereof
on the date of this Agreement and until immediately prior to the Effective Time
(including any heir or devisee of such record holder holding such shares
pursuant to the laws of descent and distribution in that record holder’s
domicile), such record holder’s shares of Company Common Stock issued and
outstanding immediately prior to the Effective Time (other than any Dissenting
Shares) will be canceled and extinguished and automatically converted into the
right to receive Sixty-One Hundredths Dollar ($0.61) per share (the “Per Share
Amount”); and

 

(ii)      As to each record holder of Company Common Stock that does not meet
the conditions specified in Section 1.6(b)(i) above and as to each record holder
of Company Common Stock holding five hundred one (501) shares thereof or greater
immediately prior to the Effective Time, each such holder’s shares issued and
outstanding immediately prior to the Effective Time shall be canceled and
extinguished and automatically converted into one validly issued, fully paid and
non-assessable share of common stock, par value $0.00001 per share, of the
Surviving Corporation (the “Non-Cash Consideration”; the Per Share Amount, and
the Non-Cash Consideration are referred to herein collectively as the “Merger
Consideration”).

 

(c)      Cancellation of Treasury Stock. Each share of Company Common Stock or
Company Preferred Stock held as treasury stock by the Company or any direct or
indirect wholly-owned Subsidiary of the Company immediately prior to the
Effective Time shall be canceled and extinguished without any conversion
thereof.

 

(d)      Employee Stock Options. Each Company Option or Other Option (both as
defined in Section 2.2(b)) which is outstanding immediately prior to the
Effective Time, whether or not then exercisable or vested, shall by virtue of
the Merger and without any action on the part of the CEP, Merger Sub, the
Company, or the holder thereof, be converted into and shall become a right to
receive an amount in cash, without interest, with respect to each share subject
thereto, equal to the excess, if any, of the Per Share Amount over the per share
exercise or purchase price of such Company Option or such Other Option (such
amount being hereinafter referred to as the “Option Merger Consideration”), and
each Company Option and Other Option shall be canceled at the Effective Time.
The payment of the Option Merger Consideration to the holder of a Company Option
or Other Option shall be reduced by any income or employment tax withholding
required under the Code or any provision of state, local or foreign Tax (as
defined in Section 2.6) law. To the extent that amounts are so withheld, such
withheld amounts shall be treated for all purposes of this Agreement as having
been paid to the holder of such Company Option or Other Option. The Stock Option
Plans (as defined in Section 2.12(a)) shall terminate at the Effective Time.



2

 

 

 

(e)      Warrants. All Warrants issued by the Company and outstanding
immediately prior to the Effective Time shall be canceled and extinguished
without any conversion thereof and no compensation therefor.

 

(f)      Adjustments to the Merger Consideration. The Merger Consideration shall
be adjusted to reflect fully the appropriate effect of any stock split, reverse
stock split, stock dividend (including any dividend or distribution of
securities convertible into Company Common Stock or Company Preferred Stock),
reorganization, recapitalization, reclassification or other like change with
respect to Company Common Stock or Company Preferred Stock having a record date
on or after the date hereof and prior to the Effective Time.

 

1.7      Surrender of Certificates.

 

(a)      Exchange Agent. Prior to the Effective Time, CEP shall select a bank or
trust company reasonably satisfactory to the Company to act as the exchange
agent (the “Exchange Agent”) in the Merger. Prior to the Effective Time, CEP
shall enter into an agreement with Exchange Agent, reasonably satisfactory to
the Company.

 

(b)      CEP to Provide Cash. At or promptly following the Effective Time (and
in no event later than one (1) business day following the Effective Time), CEP
shall make available to the Exchange Agent for exchange in accordance with this
Article 1, cash payable to the stockholders of the Company pursuant to Section
1.6(b)(i) in exchange for outstanding shares of Company Preferred Stock and
Company Common Stock, respectively. Any funds deposited with the Exchange Agent
shall hereinafter be referred to as the “Exchange Fund.”

 

(c)      Exchange Procedures. Promptly after the Effective Time (and in no event
later than three (3) business days following the Effective Time), CEP shall
cause the Exchange Agent to mail to each holder of record (as of the Effective
Time) of a certificate or certificates (the “Certificates”) which immediately
prior to the Effective Time represented outstanding shares of Company Common
Stock or Company Preferred Stock whose shares were converted into the right to
receive cash pursuant to Section 1.6(b)(i): (i) a letter of transmittal (which
shall specify that delivery shall be effected, and risk of loss and title to the
Certificates shall pass, only upon delivery of the Certificates to the Exchange
Agent and shall be in such form and have such other provisions as CEP may
reasonably specify) and (ii) instructions for use in effecting the surrender of
the Certificates in exchange for the Merger Consideration to which the holder of
such Certificate is entitled pursuant to Section 1.6(b) (without limiting the
effect of Section 1.7(e)). Upon surrender of Certificates for cancellation to
the Exchange Agent, together with such letter of transmittal, duly completed and
validly executed in accordance with the instructions thereto and such other
documents as may reasonably be required by the Exchange Agent, the holder of
such Certificates shall be entitled to receive promptly (and in no event later
than three (3) business days after receipt thereof) in exchange therefor the
Merger Consideration to which the holder of such certificate is entitled
pursuant to Section 1.6(a) or Section 1.6(b) (less any withholding amount with
respect to the shares of Company Common Stock or Company Preferred Stock held by
such holder as provided by Section 1.7(e)), and the Certificates so surrendered
shall forthwith be canceled. No interest shall accrue or be paid on the amounts
payable pursuant to this Article 1 upon surrender of the Certificates.

 

(d)      Transfers of Ownership. If the payment of the amounts payable pursuant
to Section 1.6(a) or Section 1.6(b) is to be made to a person other than the
person in whose name the surrendered Certificate formerly evidencing shares of
Company Common Stock or Company Preferred Stock, as applicable, are registered,
it will be a condition of payment that the Certificates so surrendered will be
properly endorsed and otherwise in proper form for transfer and that the Persons
(as defined in Section 8.3(d)) requesting such payment will have paid to CEP or
any agent designated by it any transfer or other Taxes (as defined in Section
2.6) required by reason of the payment of the amount specified in Section 1.6(a)
or Section 1.6(b) to a Person other than the registered holder of the
Certificates surrendered, or established to the satisfaction of CEP or any agent
designated by it that such Tax has been paid or is not payable.



3

 

 

 

(e)      Required Withholding. Each of the Exchange Agent and the Surviving
Corporation shall be entitled to deduct and withhold from any consideration
payable or otherwise deliverable pursuant to this Agreement to any holder or
former holder of Company Common Stock or Company Preferred Stock such amounts as
may be required to be deducted or withheld therefrom under the Code or under any
provision of state, local or foreign Tax law or under any other applicable Legal
Requirement (as defined in Section 2.2(d)). To the extent such amounts are so
deducted or withheld, the amount of such consideration shall be treated for all
purposes under this Agreement as having been paid to the Person to whom such
consideration would otherwise have been paid.

 

(f)      No Liability. Notwithstanding anything to the contrary in this Section
1.7, neither the Exchange Agent nor the Surviving Corporation nor any party
hereto shall be liable to a holder of shares of Company Common Stock or Company
Preferred Stock for any amount properly paid to a public official pursuant to
any applicable abandoned property, escheat or similar law.

 

(g)      Investment of Exchange Fund. The Exchange Agent shall invest the
Exchange Fund as directed by CEP on a daily basis; provided that no such
investment or loss thereon shall affect the amounts payable to Company
stockholders pursuant to this Article 1. Any interest and other income resulting
from such investment shall become a part of the Exchange Fund, and any amounts
in excess of the amounts payable to Company stockholders pursuant to this
Article 1 shall promptly be paid to CEP.

 

(h)      Termination of Exchange Fund. Any portion of the Exchange Fund which
remains undistributed to the holders of Certificates six (6) months after the
Effective Time shall, at the request of the Surviving Corporation, be delivered
to the Surviving Corporation or otherwise on the instruction of the Surviving
Corporation, and any holders of the Certificates who have not surrendered such
Certificates in compliance with this Section 1.7 shall after such delivery to
the Surviving Corporation look only to the Surviving Corporation (subject to
abandoned property, escheat and similar laws) for payment, as general creditors
thereof, of their claim for the Merger Consideration, without interest, to which
such holders may be entitled pursuant to Section 1.6(a) or Section 1.6(b). Any
such portion of the Exchange Fund remaining unclaimed by holders of shares of
Company Common Stock or Company Preferred Stock immediately prior to such time
as such amounts would otherwise escheat to or become property of any
Governmental Entity (as defined in Section 2.3(c)) shall, to the extent
permitted by law, become the property of CEP free and clear of any claims or
interest of any Person previously entitled thereto.

 

(i)      No Further Ownership Rights in Company Common Stock or Company
Preferred Stock. At the close of business on the day of the Effective Time,
there shall be no further registration of transfers on the records of the
Surviving Corporation of shares of Company Common Stock or Company Preferred
Stock. From and after the Effective Time, the holders of Company Common Stock or
Company Preferred Stock outstanding immediately prior to the Effective Time
shall cease to have any rights with respect to such shares of Company Common
Stock or Company Preferred Stock except as otherwise provided herein or by
applicable law. If, after the Effective Time, Certificates are presented to the
Surviving Corporation or the Exchange Agent, they shall be canceled and
exchanged for the Merger Consideration, as provided in this Article 1, subject
to applicable law in the case of Dissenting Shares. All cash paid upon surrender
of Certificates in accordance with the terms of this Article 1 shall be deemed
to have been paid in full satisfaction of all rights pertaining to the shares
previously represented by such Certificates.

 

(j)      Lost, Stolen or Destroyed Certificates. In the event any Certificates
shall have been lost, stolen or destroyed, the Exchange Agent shall pay in
exchange for such lost, stolen or destroyed Certificates, upon the making of an
affidavit of that fact by the holder thereof, the Merger Consideration to which
the holder thereof is entitled pursuant to this Article 1; provided, however,
that CEP or the Surviving Corporation may, in their discretion and as a
condition precedent to the payment thereof, require the owner of such lost,
stolen or destroyed Certificates to deliver a bond in such sum as they may
reasonably direct as indemnity against any claim that may be made against CEP,
the Company, the Surviving Corporation or the Exchange Agent with respect to the
Certificates alleged to have been lost, stolen or destroyed.

 

(k)      Applicability to Dissenting Shares. The provisions of this Section 1.7
shall also apply to Dissenting Shares that lose their status as such, except
that the obligations of the Exchange Agent under this Section 1.7 shall commence
only on the date of such loss of status.



4

 

 

 

1.8      Dissenting Shares. With respect to the Company Common Stock, there are
no dissenters rights applicable thereto, pursuant to Section IC 23-1-44-8(b) of
the Indiana Business Corporation Law.

 

1.9      Further Action. At and after the Effective Time, the officers and
directors of CEP and the Surviving Corporation will be authorized to execute and
deliver, in the name and on behalf of Company and Merger Sub, any deeds, bills
of sale, assignments or assurances and to take and do, in the name and on behalf
of Company and Merger Sub, any other actions and things to vest, perfect or
confirm of record or otherwise in the Surviving Corporation any and all right,
title and interest in, to and under any of the rights, properties or assets
acquired or to be acquired by the Surviving Corporation as a result of, or in
connection with, the Merger.

 

article 2.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to CEP and Merger Sub, except as otherwise
set forth in writing in appropriately corresponding sections of the disclosure
letter supplied by the Company to CEP dated as of the date hereof (the “Company
Disclosure Letter”), as follows:

 

2.1      Organization; Power; Charter Documents; Subsidiaries.

 

(a)      Organization; Standing And Power. The Company and each of its
Subsidiaries (as defined below) is a corporation or other organization duly
organized and validly existing under the laws of the jurisdiction of its
incorporation or organization, has the requisite corporate power and authority
to own, lease and operate its assets and properties and to carry on its business
as now being conducted, except where the failure of any Subsidiary of the
Company to be so organized, existing and in good standing would not have,
individually or in the aggregate, a Material Adverse Effect (as defined in
Section 8.3(c)) on the Company, and is duly qualified and in good standing to do
business in each jurisdiction in which the nature of its business or the
ownership or leasing of its properties makes such qualification necessary other
than in such jurisdictions where the failure to so qualify or to be in good
standing would not have, individually or in the aggregate, a Material Adverse
Effect on the Company. For purposes of this Agreement, “Subsidiary,” when used
with respect to any party, shall mean any corporation or other organization,
whether incorporated or unincorporated, at least a majority of the securities or
other interests of which having by their terms ordinary voting power to elect a
majority of the Board of Directors or others performing similar functions with
respect to such corporation or other organization is directly or indirectly
owned or controlled by such party or by any one or more of its Subsidiaries, or
by such party and one or more of its Subsidiaries.

 

(b)      Charter Documents. The Company has delivered or made available to CEP:
(i) a true and correct copy of the Articles of Incorporation and Bylaws of the
Company, each as amended to date (collectively, the “Company Charter Documents”)
and (ii) the certificate of incorporation and bylaws, or like organizational
documents, each as amended to date (collectively, “Subsidiary Charter
Documents”) of each of its Subsidiaries, and each such instrument is in full
force and effect. The Company is not in violation of any of the provisions of
the Company Charter Documents and each Subsidiary is not in violation of its
respective Subsidiary Charter Documents, except in the case of a Subsidiary, as
would not be material to the Company.

 

(c)      Subsidiaries. Section 2.1(c) of the Company Disclosure Letter includes
all the Subsidiaries of the Company. All the outstanding shares of capital stock
of, or other equity or ownership interests in, each such Subsidiary have been
validly issued and are fully paid and non-assessable and are owned directly or
indirectly by the Company, free and clear of all pledges, claims, liens,
charges, preemptive rights, mortgages, encumbrances, options and security
interests of any kind or nature whatsoever (collectively, “Liens”), including
any restriction on the right to vote, sell or otherwise dispose of such capital
stock or other equity or ownership interests, except for restrictions imposed by
applicable securities laws.

 

2.2      Capital Structure.

 

(a)      Capital Stock. The authorized capital stock of the Company consists of:
(i) 150,000,000 shares of Company Common Stock, par value $0.10 per share; (ii)
3,000,000 shares of preferred stock, par value $0.10 per share, 1,000,000 of
which have been designated as Series A Preferred Stock, 1,000,000 of which have
been designated as Series B Preferred Stock, and 1,000,000 of which have been
designated as Series C Preferred Stock. At the close of business on the date
hereof: (i) 12,287,290 shares of Company Common Stock were issued and
outstanding (plus any shares of Company Common Stock issued since February 29,
2012, upon the exercise of Company Options or Other Options (as defined in
Section 2.2(b)), (ii) no shares of Company Common Stock were issued and held by
the Company in its treasury, (iii) 296,180 shares of Series C Preferred Stock
were issued and outstanding; and no shares of Series A Preferred Stock and
Series B Preferred Stock were outstanding. All of the outstanding shares of
capital stock of the Company are, and all shares of capital stock of the Company
which may be issued as contemplated or permitted by this Agreement will be, when
issued, duly authorized and validly issued, fully paid and non-assessable and
not subject to any preemptive rights.



5

 

 

 

(b)      Stock Options. As of the close of business on the date hereof: (i)
889,283 shares of Company Common Stock are subject to issuance pursuant to
outstanding options to purchase Company Common Stock under the Company Stock
Option Plans (as defined in Section 2.12) (the “Company Options”); (ii) 110,717
shares of Company Common Stock are available for future issuance under the
Company Stock Option Plans, and (iii) no shares of Company Common Stock are
subject to issuance pursuant to outstanding options, rights or warrants to
purchase Company Common Stock issued pursuant to the Contracts (as defined in
Section 2.14) or instruments listed on Section 2.2(b) of the Company Disclosure
Letter (the “Other Options”). The Company has provided CEP information
describing option activity through the date of this Agreement. All shares of
Company Common Stock subject to issuance under the Company Stock Option Plans,
the Company Purchase Plans and the Other Options, upon issuance on the terms and
conditions specified in the instruments pursuant to which they are issuable,
would be duly authorized, validly issued, fully paid and non-assessable and not
subject to any preemptive rights. There are no commitments or agreements of any
character to which the Company is bound obligating the Company to accelerate the
vesting of any Company Option as a result of the Merger (whether alone or upon
the occurrence of any additional or subsequent events). There are no outstanding
or authorized stock appreciation, phantom stock, profit participation or other
similar rights with respect to the Company.

 

(c)      Voting Debt. No bonds, debentures, notes or other indebtedness having
the right to vote on any matters on which stockholders may vote (“Voting Debt”)
of the Company is issued or outstanding as of the date hereof.

 

(d)      Other Securities. Except as otherwise set forth in Section 2.2(d) of
the Company Disclosure Letter or otherwise referred to in Sections 2.2(a),
2.2(b), and 2.2(c), there are no securities, options, warrants, calls, rights,
commitments, Contracts, arrangements or undertakings of any kind to which the
Company or any of its Subsidiaries is a party or by which any of them is bound
obligating the Company or any of its Subsidiaries to issue, deliver or sell, or
redeem, repurchase, acquire or pay for or cause to be issued, delivered or sold,
or redeemed, repurchased, acquired or paid for additional shares of capital
stock, Voting Debt, equity interests or other voting securities of the Company
or any of its Subsidiaries, or obligating the Company or any of its Subsidiaries
to issue, grant, extend or enter into any such security, option, warrant, call,
right, commitment, Contract, arrangement or undertaking. All outstanding shares
of Company Common Stock and Company Preferred Stock, all outstanding Company
Options and Other Options, and all outstanding shares of capital stock of each
Subsidiary of the Company have been issued and granted in compliance in all
material respects with (i) all applicable securities laws and all other
applicable Legal Requirements (as defined below), (ii) all requirements set
forth in applicable material Contracts and (iii) Company Charter Documents or
Subsidiary Charter Documents. There are no voting trusts or other Contracts to
which the Company or any of its Subsidiaries is a party with respect to the
voting of capital stock of the Company or any of its Subsidiaries. For purposes
of this Agreement: (x) “Legal Requirements” shall mean any federal, state,
local, municipal, foreign or other law, statute, constitution, principle of
common law, resolution, ordinance, code, order, edict, decree, rule, regulation,
ruling, judgment or requirement issued, enacted, adopted, promulgated,
implemented or otherwise put into effect by or under the authority of any
Governmental Entity; and (y) “Contract” shall mean any written, oral or other
agreement, contract, subcontract, settlement agreement, lease, binding
understanding, instrument, indenture, note, option, warranty, purchase order,
license, sublicense, insurance policy, benefit plan or legally binding
commitment or undertaking of any nature, as in effect as of the date hereof or
as may hereinafter be in effect.



6

 

 

 

2.3      Authority; Non-Contravention; Necessary Consents.

 

(a)      Authority. The Company has all requisite corporate power and authority
to enter into this Agreement and to consummate the transactions contemplated
hereby. The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby has been duly authorized by all necessary
corporate action on the part of the Company and no other corporate proceedings
on the part of the Company are necessary to authorize the execution and delivery
of this Agreement or to consummate the Merger and the other transactions
contemplated hereby (other than the approval and adoption of this Agreement and
the approval of the Merger by the Company’s stockholders and the filing of the
Certificate of Merger pursuant to Tennessee Law). This Agreement has been duly
executed and delivered by the Company and, assuming due execution and delivery
by CEP and Merger Sub, constitutes the valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms.

 

(b)      Non-Contravention. The execution and delivery of this Agreement by the
Company does not, and performance of this Agreement by the Company will not: (i)
conflict with or violate the Company Charter Documents or any Subsidiary Charter
Documents of any Subsidiary of the Company, (ii) subject to obtaining the
approval and adoption of this Agreement and the approval of the Merger by the
Company’s stockholders as contemplated in Section 5.2 and compliance with the
requirements set forth in Section 2.3(c), conflict with or violate any material
Legal Requirement applicable to the Company or any of its Subsidiaries or by
which the Company or any of its Subsidiaries or any of their respective
properties is bound or affected, or (iii) result in any breach of or constitute
a default (or an event that with notice or lapse of time or both would become a
default) under, or impair the Company’s rights or alter the rights or
obligations of any third party under, or give to others any rights of
termination, amendment, acceleration or cancellation of, or result in the
creation of a Lien on any of the material properties or assets of the Company or
any of its Subsidiaries pursuant to, any Company Material Contract (as defined
in Section 2.14). Section 2.3(b) of the Company Disclosure Letter lists all
consents, waivers and approvals under any Company Material Contract required to
be obtained in connection with the consummation of the transactions contemplated
hereby, which, if individually or in the aggregate are not obtained, would
result in a Material Adverse Effect on the Company or the Surviving Corporation.

 

(c)      Necessary Consents. No consent, approval, order or authorization of, or
registration, declaration or filing with any supranational, national, state,
municipal, local or foreign government, any instrumentality, subdivision, court,
arbitral entity, administrative agency or commission or other governmental
authority or instrumentality, or any quasi-governmental or private body
exercising any regulatory, taxing, importing or other governmental or
quasi-governmental authority (a “Governmental Entity”) is required to be
obtained or made by the Company in connection with the execution, performance
and delivery of this Agreement or the consummation of the transactions
contemplated hereby, except for: (i) the filing of the Certificate of Merger
with the Secretary of State of the State of Tennessee and appropriate documents
with the relevant authorities of other states in which the Company and/or CEP
are qualified to do business, (ii) such consents, approvals, orders,
authorizations, registrations, declarations and filings as may be required under
applicable federal, foreign and state securities (or related) laws and the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the “HSR Act”)
or any foreign laws regulating competition, antitrust, investment or exchange
controls, (iii) the consents listed on Section 2.3(c) of the Company Disclosure
Letter; (iv) such consents, approvals, orders, authorizations, registrations,
declarations and filings as may be required under applicable state securities or
“blue sky” laws and the securities laws of any foreign country, (v) such
consents, approvals, orders, authorizations, registration, declaration or filing
as may be required by the rules and regulations of The New York Stock Exchange,
Inc., and (vi) such other consents, authorizations, filings, approvals and
registrations which if not obtained or made would not be material to the Company
or CEP or materially adversely affect the ability of the parties hereto to
consummate the Merger within the time frame in which the Merger would otherwise
be consummated in the absence of the need for such consent, approval, order,
authorization, registration, declaration or filings. The consents, approvals,
orders, authorizations, registrations, declarations, waivers and filings set
forth in (i), (ii) and (v) are referred to collectively herein as the “Necessary
Consents.”

 

2.4      SEC Filings; Financial Statements.

 

(a)      SEC Filings. The Company has filed all required registration
statements, prospectuses, reports, schedules, forms, statements and other
documents (including exhibits and all other information incorporated by
reference) required to be filed by it with the Securities and Exchange
Commission (the “SEC”) since September 11, 2000. The Company has made available
to CEP all such registration statements, prospectuses, reports, schedules,
forms, statements and other documents in the form filed with the SEC. All such
required registration statements, prospectuses, reports, schedules, forms,
statements and other documents (including those that the Company may file
subsequent to the date hereof), as amended, are referred to herein as the
“Company SEC Reports.” As of their respective dates, the Company SEC Reports (i)
were prepared in accordance and complied in all material respects with the
requirements of the Securities Act of 1933, as amended (together with the rules
and regulations thereunder, the “Securities Act”), or the Securities and
Exchange Act of 1934, as amended (together with the rules and regulations
thereunder, the “Exchange Act”), as the case may be, applicable to such Company
SEC Reports and (ii) did not at the time they were filed contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading, except to
the extent corrected prior to the date hereof by a subsequently filed Company
SEC Report. None of the Company’s Subsidiaries is required to file any forms,
reports or other documents with the SEC.



7

 

 

 

(b)      Financial Statements. Each of the consolidated financial statements
(including, in each case, any related notes thereto) contained in the Company
SEC Reports (the “Company Financials”), including each Company SEC Report filed
after the date hereof until the Closing: (i) complied as to form in all material
respects with the published rules and regulations of the SEC with respect
thereto, (ii) was prepared in accordance with United States generally accepted
accounting principles (“GAAP”) applied on a consistent basis throughout the
periods involved (except as may be indicated in the notes thereto or, in the
case of unaudited interim financial statements, as may be permitted by the SEC
on Form 10-Q, 8-K or any successor form under the Exchange Act), and (iii)
fairly presented in all material respects the consolidated financial position of
the Company and its consolidated Subsidiaries as at the respective dates thereof
and the consolidated results of Company’s operations and cash flows for the
periods indicated. The balance sheet of the Company contained in the Company SEC
Reports as of February 29, 2012, is hereinafter referred to as the “Company
Balance Sheet.” Except as disclosed in the Company Financials, since the date of
the Company Balance Sheet, neither the Company nor any of its Subsidiaries has
any liabilities required under GAAP to be set forth on a consolidated balance
sheet (absolute, accrued, contingent or otherwise) which, individually or in the
aggregate, would have a Material Adverse Effect on the Company, except for
liabilities incurred since the date of the Company Balance Sheet in the ordinary
course of business consistent with past practice and liabilities incurred
pursuant to this Agreement.

 

2.5      Absence of Certain Changes or Events. Since the date of the Company
Balance Sheet (a) there has not been any Material Adverse Effect on the Company,
(b) and through the date hereof, the Company and its Subsidiaries have conducted
in all material respects their respective businesses only in the ordinary course
consistent with past practice, except for the negotiation and execution of this
Agreement and (c) through the date hereof, there has not been: (i) any
declaration, setting aside or payment of any dividend on, or other distribution
(whether in cash, stock or property) in respect of, any of the Company’s or any
of its Subsidiaries’ capital stock, except for required dividend payments with
respect to the Company’s Series C Preferred shares, or any purchase, redemption
or other acquisition by the Company or any of its Subsidiaries of any of the
Company’s capital stock or any other securities of the Company or its
Subsidiaries or any options, warrants, calls or rights to acquire any such
shares or other securities, except repurchases of unvested shares at cost in
connection with the termination of the Company’s or any of its Subsidiary’s
relationship with any Service Provider (as defined in the Company Option Plans)
pursuant to stock option or purchase agreements in effect on the date hereof or
entered into in compliance with this Agreement, or (ii) any split, combination
or reclassification of any of the Company’s or any of its Subsidiaries’ capital
stock.

 

2.6      Taxes.

 

(a)      For the purposes of this Agreement, the term “Tax” or, collectively,
“Taxes,” shall mean any and all federal, state, local and foreign taxes,
assessments and other governmental charges, duties, impositions and liabilities,
including taxes based upon or measured by gross receipts, income, profits,
sales, use and occupation, and value added, ad valorem, transfer, franchise,
withholding, payroll, recapture, employment, excise and property taxes, together
with all interest, penalties and additions imposed with respect to such amounts,
and any obligations with respect to such amounts arising as a result of being a
member of an affiliated, consolidated, combined or unitary group for any period
or under any agreements or arrangements with any other Person and including any
liability for taxes of a predecessor entity. Notwithstanding the foregoing, for
the purposes of this Section 2.6 and Section 4.1(b)(xii), “Tax” and “Taxes”
shall not include any Tax taken into account in determining Assumed Customer Tax
Obligation (as defined in Section 2.23(a)). The Company and each of its
Subsidiaries have filed all material federal, state, local and foreign returns,
estimates, information statements and reports relating to Taxes (“Tax Returns”)
required to be filed by any of them and all such Tax Returns are true and
correct in all material respects. The Company and each of its Subsidiaries have
timely paid, or have adequately reserved (in accordance with GAAP) for the
payment of, all Taxes required to be paid (whether or not shown on any Tax
Returns), and the most recent financial statements contained in the Company SEC
Reports reflect an adequate reserve (in accordance with GAAP) for all Taxes
payable by the Company and its Subsidiaries through the date of such financial
statements. No material deficiencies for any Taxes have been asserted or
assessed, or, to the Knowledge (as defined in Section 8.3(b)) of the Company,
proposed, against the Company or any of its Subsidiaries that are not subject to
adequate reserves (in accordance with GAAP). No audit or other examination of
any Tax Return of the Company or any of its Subsidiaries is presently in
progress, nor has the Company or any of its Subsidiaries been notified of any
request for such an audit or other examination.



8

 

 

 

(b)      There are no outstanding agreements extending or waiving the statutory
period of limitations applicable to any claim for, or the period for the
collection or assessment or reassessment of, Taxes due from the Company or any
of its Subsidiaries for any taxable period and no request for any such waiver or
extension is currently pending. There are no Liens for Taxes upon the assets or
properties of the Company or any Subsidiary except for statutory Liens for
current Taxes not yet due. Neither the Company nor any of its Subsidiaries is a
party to any agreement relating to the sharing, allocation or indemnification of
Taxes, or any similar agreement, contract or arrangement, (collectively, “Tax
Sharing Agreements”) or has any liability for Taxes of any Person (other than
members of the affiliated group, within the meaning of Section 1504(a) of the
Code, filing consolidated federal income tax returns of which the Company is the
common parent) under Treasury Regulation ss. 1.1502-6, Treasury Regulation ss.
1.1502-78 or similar provision of state, local or foreign law, as a transferee
or successor, by Contract, or otherwise. Neither the Company nor any of its
Subsidiaries has executed or entered into a closing agreement pursuant to
Section 7121 of the Code or any similar provision of state, local or foreign
law. Neither the Company nor any of its Subsidiaries is subject to any private
letter ruling of the Internal Revenue Service (the “IRS”) or comparable ruling
of any other Tax authority, and there is no currently pending private letter
ruling request to the IRS or comparable ruling request to any other Tax
authority, relating to either the Company or any of its Subsidiaries. The
Company and its Subsidiaries have each withheld (or will withhold) from their
respective employees, independent contractors, creditors, stockholders and third
parties and timely paid to the appropriate Tax authority proper and accurate
amounts in all material respects for all periods ending on or before the Closing
Date in compliance with all Tax withholding and remitting provisions of
applicable laws. No claim in writing has been made by any Governmental Entity in
a jurisdiction where neither the Company nor any of its Subsidiaries files Tax
Returns that it is or may be subject to taxation by that jurisdiction. The
Company and its Subsidiaries have given or otherwise made available to CEP true,
correct and complete copies of all Tax Returns, examination reports and
statements of deficiencies for taxable periods, or transactions consummated, for
which the applicable statutory periods of limitations have not expired. The
Company and its Subsidiaries have, in all material respects, charged their
customers all sales, goods and services, and other similar Taxes required to be
charged under the laws and regulations of all applicable taxing jurisdictions.
All such Taxes have been collected and remitted to the appropriate Tax authority
in a timely manner in all material respects.

 

2.7      Intellectual Property.

 

(a)      No Infringement. The products, services and operations of the Company
do not infringe or misappropriate the Intellectual Property (as defined below)
of any third party where such infringement or misappropriation, individually or
in the aggregate, would have a Material Adverse Effect on the Company.
“Intellectual Property” shall mean any or all of the following and all rights
in, arising out of, or associated therewith: (i) all United States,
international and foreign patents and applications therefor and all reissues,
divisions, renewals, extensions, provisionals, continuations and
continuations-in-part thereof, (ii) all inventions (whether patentable or not),
invention disclosures, improvements, trade secrets, proprietary information,
know how, technology, technical data and customer lists, computer software
programs and all documentation relating to any of the foregoing, (iii) all
copyrights, copyrights registrations and applications therefor, and all other
rights corresponding thereto throughout the world, (iv) all industrial designs
and any registrations and applications therefor throughout the world, (v) all
mask works and any registrations and applications therefor throughout the world,
(vi) all trade names, logos, URLs, common law trademarks and service marks,
trademark and service mark registrations and applications therefor throughout
the world, (vii) all databases and data collections and all rights therein
throughout the world, (viii) all moral and economic rights of authors and
inventors, however denominated, throughout the world, and (ix) any similar or
equivalent rights to any of the foregoing anywhere in the world. “Company
Intellectual Property” shall mean all Intellectual Property owned by the Company
and/or used in its products, services and operations.



9

 

 

 

(b)      No Impairment. The Merger (including the assignment by operation of law
of any Contract to the Surviving Corporation) will not result in: (i) CEP or any
Subsidiary of CEP (other than the Company and its Subsidiaries, but only to the
extent existing prior to the Merger) being bound by any material non-compete or
other material restriction on the operation of any business of CEP or its
Subsidiaries, (ii) CEP or any Subsidiary of CEP (other than the Company and its
Subsidiaries, but only to the extent existing prior to the Merger) granting any
rights or licenses to any material Intellectual Property of CEP or any
Subsidiary of CEP to any third party (including a covenant not to sue with
respect to any material Intellectual Property of CEP or any Subsidiary of CEP),
or (iii) the termination or breach of any Contract to which the Company is a
party, which termination or breach would have, individually or in the aggregate,
a Material Adverse Effect on either the Surviving Corporation or CEP, or (iv)
the termination or forfeiture of any Company Intellectual Property.

 

(c)      Schedule. Section 2.7(c) of the Company Disclosure Letter sets forth,
as of the date hereof, a list of all material Company Intellectual Property
described in subsection (i), (iv), (v) and (vi) of Section 2.7(a) and all
copyright registrations and applications therefor.

 

(d)      Ownership and Maintenance. The Company owns, or possesses licenses or
other valid rights to use, all Company Intellectual Property which is required
or necessary to the conduct of the business of the Company, except where the
lack thereof, individually or in the aggregate, would not have a Material
Adverse Effect on the Company. To the Knowledge of the Company, no Person is
infringing upon or violating any material Company Intellectual Property. The
Company has taken reasonable steps to maintain the confidentiality of its trade
secrets.

 

(e)      Privacy. The Company does not use or collect any of the information it
collects from its web site visitors or other parties in an unlawful manner, or
in a manner that violates the Company’s privacy policy or the privacy rights of
its customers. The Merger will not violate the Company’s privacy policy or the
privacy rights of its customers.

 

2.8      Compliance; Permits.

 

(a)      Compliance. Neither the Company nor any of its Subsidiaries is or has
been in conflict with, or in default or in violation of any Legal Requirement
applicable to the Company or any of its Subsidiaries or by which the Company or
any of its Subsidiaries or any of their respective businesses or properties is
bound, except, in each case, or in the aggregate, for conflicts, violations and
defaults that would not have a Material Adverse Effect on the Company. No
material investigation or review by any Governmental Entity is pending or, to
the Knowledge of the Company, has been threatened in a writing delivered to the
Company or any of its Subsidiaries, against the Company or any of its
Subsidiaries. There is no judgment, injunction, order or decree binding upon the
Company or any of its Subsidiaries which, individually or in the aggregate, has
or could have a Material Adverse Effect on the Company.

 

(b)      Permits. The Company and its Subsidiaries hold, to the extent legally
required, all permits, licenses, authorizations, franchises, variances,
exemptions, orders and approvals from Governmental Entities (“Permits”) that are
required for the operation of the business of the Company and its Subsidiaries,
as currently conducted, the failure to hold which, individually or in the
aggregate, would have a Material Adverse Effect on the Company (collectively,
“Company Permits”). As of the date hereof, no suspension or cancellation of any
of the Company Permits is pending or, to the Knowledge of the Company,
threatened. The Company and its Subsidiaries are in compliance in all material
respects with the terms of the Company Permits.

 

2.9      Litigation. Except as set forth in the Company SEC Reports filed prior
to the date hereof, there are no claims, suits, actions or proceedings pending
or, to the Knowledge of the Company, threatened, nor, to the Knowledge of the
Company, any investigation pending or threatened, against the Company or any of
its Subsidiaries, any present or former officer, director or employee of the
Company or any of its Subsidiaries or any other Person for whom the Company or
any of its Subsidiaries may be liable or pursuant to which it may be obligated
to indemnify any such officer, director, employee of Person, before any
Governmental Entity that seeks to restrain, delay, alter or enjoin the
consummation of the transactions contemplated hereby, seeks an award of damages
in connection with this Agreement or any transactions contemplated hereby or
which could, either singularly or in the aggregate with all such claims, actions
or proceedings, be material to the Company. Neither the Company nor any of its
Subsidiaries is subject to any judgment, decree, injunction, rule or order of
any Governmental Entity that has had or would have, individually or in the
aggregate, a Material Adverse Effect on the Company.



10

 

 

 

2.10      Brokers’ and Finders’ Fees. The Company has not incurred, nor will it
incur, directly or indirectly, any liability for brokerage or finders’ fees or
agents’ commissions or any similar charges in connection with this Agreement or
any transaction contemplated hereby.

 

2.11      Transactions with Affiliates. Except as set forth in the Company SEC
Reports, since the date of the Company’s last proxy statement filed with the
SEC, no event has occurred as of the date hereof that would be required to be
reported by the Company pursuant to Item 404 of Regulation S-K promulgated by
the SEC. Section 2.11 of the Company Disclosure Letter identifies each Person
who is an “affiliate” (as that term is used in Rule 145 promulgated under the
Securities Act) of the Company as of the date hereof.

 

2.12      Employee Benefit Plans.

 

(a)      The employee compensation, severance, termination pay, deferred
compensation, stock or stock-related awards, incentive, fringe, pension,
profit-sharing, savings, retirement, employment, consulting, bonus,
change-in-control, retention, welfare, cafeteria, flexible or other benefit
plans, programs, policies, commitments, agreements or other arrangements
(whether or not set forth in a written document and including, without
limitation, all “employee benefit plans” within the meaning of Section 3(3) of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”)) under
which any employee, former employee, director or consultant of the Company, any
Subsidiary of the Company or any trade or business (whether or not incorporated)
that is a member of a controlled group or that is under common control with the
Company within the meaning of Section 414 of the Code (each an “ERISA
Affiliate”) has any present or future right to benefits, or with respect to
which the Company has or may in the future have direct or indirect liability,
whether contingent or otherwise, are referred to herein as the “Plans.” Section
2.12(a) of the Company Disclosure Letter contains a complete and accurate list
of each material Plan, including (i) all severance and employment agreements of
the Company with directors or executive officers, (ii) all severance programs
and policies of each of the Company or its Subsidiaries, (iii) all Plans
pursuant to which benefits would, in any respect, vest or an amount would become
payable by virtue of the transactions contemplated hereby, and (iv) each stock
option plan, stock purchase plan, equity based compensation plan, equity award
to any Person (whether payable in cash, shares or otherwise) (to the extent not
issued pursuant to any of the foregoing plans) or other plan or Contract of any
nature with any Person (whether or not an employee) pursuant to which any stock,
option, warrant or other right to purchase or acquire capital stock of the
Company or right to payment based on the value of the Company capital stock has
been granted or otherwise issued (collectively, “Company Stock Option Plans”).
The Company has provided or made available to CEP with respect to each Plan, a
true, correct and complete copy thereof and to the extent applicable: (i) the
most recent documents (including all amendments and trusts or other funding
instruments constituting each Plan; (ii) the three most recent annual reports
(Form Series 5500 and all schedules and financial statements attached thereto),
if any, required under ERISA or the Code in connection with each Plan; (iii) all
IRS determination, opinion, notification and advisory letters relating to any
Plan; (iv) if the Plan is funded, the most recent periodic accounting of the
Plan assets; (v) the most recent summary plan description, summary of material
modifications and any other written communication (or description of any oral
communications) by the Company or any ERISA Affiliate concerning the extent of
benefits provided under a Plan; (vi) for the last three years all material
correspondence with the IRS and the Department of Labor (the “DOL”); and (vii)
any other document reasonably requested by CEP.

 

(b)      Each Plan has been maintained and administered in material compliance
with its terms and with the requirements prescribed by any and all statutes,
orders, rules and regulations (foreign or domestic), including ERISA and the
Code, that are applicable to such Plans. No suit, action, Lien or other
litigation (excluding claims for benefits incurred in the ordinary course of
Plan activities) has been brought, or to the Knowledge of the Company is
threatened, against or with respect to any such Plan, except as would not result
in material liability to the Company. There are no audits, inquiries or
proceedings pending by the IRS or the DOL with respect to any Plans. Any Plan
intended to be qualified under Section 401(a) of the Code and each trust
intended to qualify under Section 501(a) of the Code (i) has either applied for
or obtained a favorable determination, notification, advisory and/or opinion
letter, as applicable, as to its qualified status from the IRS or still has a
remaining period of time under applicable Treasury Regulations or IRS
pronouncements in which to apply for such letter and to make any amendments
necessary to obtain a favorable determination, and (ii) incorporates or has been
amended to incorporate all provisions required to comply with the Tax Reform Act
of 1986 and subsequent legislation, unless the Plan still has a remaining period
of time under applicable Treasury Regulations or IRS pronouncements in which to
conform to such legislation, and to the Knowledge of the Company, there are no
facts or circumstances that could reasonably be expected to cause the loss of
such qualification or the imposition of any material liability, penalty or tax
under ERISA, the Code or any other applicable laws, rules or regulations. With
respect to each Plan: (i) all reports, returns, notices and other documentation
that are required to have been filed with or furnished to the IRS and the DOL,
the SEC or any other Governmental Entity, or to the participants or
beneficiaries of such Plan have been filed or furnished on a timely basis, and
(ii) no individual who has performed services for the Company or its
Subsidiaries has been improperly excluded from participation, except in each
case for violations which would not reasonably be expected to cause material
harm to the Company. All contributions (including all employer contributions and
employee salary reduction contributions) or premium payments required to be made
by the Company or its Subsidiaries in respect of any Plan have been timely paid
or accrued, except as would not result in material liability to the Company.
Neither the Company nor any ERISA Affiliate have any liability, whether
contingent or otherwise, with respect to any plan subject to Title IV of ERISA
or Section 412 of the Code which remains unsatisfied.



11

 

 

 

(c)      Neither the Company, its Subsidiaries nor, to the Knowledge of the
Company, any other “party in interest” or “disqualified person” with respect to
any Plan has engaged in a non-exempt “prohibited transaction” within the meaning
of Section 406 of ERISA or Section 4975 of the Code involving such Plan. To the
Knowledge of the Company, no fiduciary has any material liability for breach of
fiduciary duty or any other failure to act or comply with the requirements of
ERISA, the Code or any other applicable laws in connection with the
administration or investment of the assets of any Plan.

 

(d)      Neither the Company nor any ERISA Affiliate has at any time ever
maintained, established, sponsored, participated in, contributed to, been
requested to contribute to, or had any liability, whether contingent or
otherwise, with respect to any “multiemployer plan,” as such term is defined in
Section 3(37)(A) of ERISA. Neither the Company nor any ERISA Affiliate have at
any time ever maintained, established, sponsored, participated in, contributed
to, or had any liability, whether contingent or otherwise, with respect to, (i)
any multiple employer plan, or to any plan described in Section 413 of the Code,
(ii) any “multiple-employer welfare arrangement” as defined in Section 3(40) of
ERISA, (iii) a Plan subject to Section 4063 or 4064 of ERISA, or (iv) a Plan
maintained outside of the jurisdiction of the United States. None of the Plans
promises or provides retiree medical or other retiree benefits to any person
except as required by applicable law, including without limitation, coverage
required under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.

 

(e)      Neither the Company nor any of its Subsidiaries is bound by or subject
to (and none of its respective assets or properties is bound by or subject to)
any arrangement with any labor union. No employee of the Company or any of its
Subsidiaries is represented by any labor union or covered by any collective
bargaining agreement and, to the Knowledge of the Company, no campaign to
establish such representation is in progress. There is no pending or, to the
Knowledge of the Company, threatened labor dispute, strike or work stoppage
involving the Company or any of its Subsidiaries and any group of its employees.
The Company is in compliance in all material respects with all applicable
foreign, federal, state and local laws, rules and regulations respecting
employment, employment and labor practices, terms and conditions of employment
and wages and hours, in each case, with respect to its current or former
employees, except in each case for compliance violations which would not
reasonably be expected to cause material harm to the Company. The Company has
not received written notice of any investigation, charge or complaint pending
before the Equal Employment Opportunity Commission or any other Governmental
Entity regarding an unlawful unemployment practice. The Company (i) is not
barred from any governmental contract by the Office of Federal Contract
Compliance Programs or comparable state agency (the “OFCCP”), (ii) has not
received a notice to show cause from the OFCCP, and (iii) does not have an
action pending with the OFCCP.

 

(f)      Neither any payment or benefit which will or may be made by the Company
or its Subsidiaries, nor the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby (either alone or in
combination of another event) shall (i) result in the payment of any amount
which could be characterized as a “parachute payment,” within the meaning of
Code Section 280G(b)(2), (ii) result in any material payment becoming due, or
materially increase the amount of any compensation due, to any current or former
employee of the Company or its Subsidiaries, (iii) materially increase any
benefits otherwise payable under any Plan, (iv) result in the acceleration of
the time of payment or vesting of any such compensation or benefits, or (v)
result in the triggering or imposition of any restrictions or limitations on the
rights of the Company or its Subsidiaries to amend or terminate any Plan.



12

 

 

 

(g)      To the Knowledge of the Company, neither the Company and its
Subsidiaries nor any organization to which the Company or its Subsidiaries is a
successor or parent corporation, within the meaning of Section 4069(b) of ERISA,
has engaged in any transaction described in Sections 4069 or 4212(c) of ERISA.

 

(h)      Neither the Company nor any of its Subsidiaries have incurred any
material liability or material obligation under the Worker Adjustment and
Retraining Notification Act or any similar state or local law which remains
unsatisfied.

 

(i)      Neither the Company nor any of its Subsidiaries have direct or indirect
liability with respect to any misclassification of any Person as an independent
contractor rather than as an employee, or with respect to any employee leased
from another employer, except as would not result in material harm to the
Company.

 

(j)      Neither the Company nor any of its Subsidiaries is a party to any
Contract or other arrangement which could result in the payment of material
amounts that could be non-deductible by reason of Section 162(m) of the Code.

 

(k)      Each Plan which is a “group health plan” within the meaning of Section
5000(b)(1) of the Code and Section 607(l) of ERISA has been administered in
material compliance with, and the Company and its Subsidiaries have otherwise
complied with, (i) the requirements of the Heath Insurance Portability and
Accountability Act of 1996 and the regulations promulgated thereunder; (ii) the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended, and the
regulations promulgated thereunder; and (iii) the Medicare Secondary Payor
Provisions of Section 1862 of the Social Security Act and the regulations
promulgated thereunder, except, in each case, for compliance violations which
would not reasonably be expected to cause material harm to the Company.

 

(l)      No stock or other security issued by the Company or its Subsidiaries
forms or has formed a material part of the assets of any Plan.

 

(m)    Neither the Company nor any ERISA Affiliate has a contract or commitment,
whether legally binding or not, to create any additional employee benefit or
compensation plans, policies or arrangements or, except as may be required by
applicable law, to modify any Plan.

 

(n)      No assets of the Company or its Subsidiaries are allocated to or held
in a “rabbi trust” or other funding vehicle in respect of any Plan other than
one qualified under Section 401(a) of the Code.

 

(o)      No “employee welfare plan” within the meaning of Section 3(1) of ERISA
(“Welfare Plan”) disclosed in Section 2.12(a) of the Company Disclosure Letter
is a “multiple employer welfare arrangement” as defined in Section 3(40) of
ERISA or self-insured.

 

2.13      ENVIRONMENTAL MATTERS.

 

(a)      Hazardous Material. Except as would not, individually or in the
aggregate, result in a Material Adverse Effect on the Company, no underground
storage tanks and no amount of any substance that has been designated by any
Governmental Entity or by applicable Legal Requirement to be radioactive, toxic,
hazardous or otherwise a danger to health or the environment, including PCBs,
asbestos, petroleum, urea-formaldehyde and all substances listed as hazardous
substances pursuant to the Comprehensive Environmental Response, Compensation,
and Liability Act of 1980, as amended, or defined as a hazardous waste pursuant
to the United States Resource Conservation and Recovery Act of 1976, as amended,
and the regulations promulgated pursuant to said laws, but excluding office and
janitorial supplies, (a “Hazardous Material”) are present, as a result of the
actions of the Company or any of its Subsidiaries or any affiliate of the
Company, or, to the Knowledge of the Company, as a result of any actions of any
third party or otherwise, in, on or under any property, including the land and
the improvements, ground water and surface water thereof, that the Company or
any of its Subsidiaries has at any time owned, operated, occupied or leased.



13

 

 

 

(b)      Hazardous Materials Activities. Except as would not, individually or in
the aggregate, result in a Material Adverse Effect on the Company: (i) neither
the Company nor any of its Subsidiaries has transported, stored, used,
manufactured, disposed of, released or exposed its employees or others to
Hazardous Materials in violation of or in a manner which would result in
liability pursuant to, any Legal Requirement in effect on or before the Closing
Date and (ii) neither the Company nor any of its Subsidiaries has disposed of,
transported, sold, used, released, exposed its employees or others to or
manufactured any product containing a Hazardous Material (collectively,
“Hazardous Materials Activities”) in violation of or in a manner which would
result in liability pursuant to any Legal Requirement.

 

2.14      CONTRACTS.

 

(a)      Material Contracts. For purposes of this Agreement, “Company Material
Contract” shall mean:

 

(i)      any “material contracts” (as such term is defined in Item 601(b)(10) of
Regulation S-K of the SEC) with respect to the Company and its Subsidiaries;

 

(ii)      any Contract containing any covenant: (A) limiting the right of the
Company or its Subsidiaries to engage in any material line of business, make use
of any material Intellectual Property or compete with any Person in any material
line of business, or (B) otherwise having an adverse effect on the right of the
Company or any of its Subsidiaries to sell, distribute or manufacture any
material products or services;

 

(iii)      any Contract, or group of Contracts with a Person (or group of
affiliated Persons), the termination or breach of which would, individually or
in the aggregate, have a material adverse effect on any material division or
business unit or other material operating group of product or service offerings
of the Company or otherwise have a Material Adverse Effect on the Company or any
of its Subsidiaries or otherwise have a Material Adverse Effect on the Company;

 

(iv)      indentures, credit agreements, security agreements, mortgages,
guarantees, promissory notes and Contract relating to or evidencing indebtedness
for borrowed money of the Company or any of its Subsidiaries (excluding any
equipment leases involving aggregate annual payments of less than Fifty Thousand
Dollars ($50,000.00) per lease);

 

(v)      any non-competition agreement or any other agreement or obligation
which limits or purports to limit in any respect the manner in which, or the
localities in which, the business of the Company or any of its Subsidiaries may
be conducted;

 

(vi)      any legal entity in the nature of a partnership or joint venture, or a
material strategic alliance (or any Contract substantially similar to any of the
foregoing);

 

(vii)      any Contract which could prohibit or materially delay the
consummation of the transactions contemplated by this Agreement;

 

(viii)      any Contract that involves, or to the Knowledge of the Company is
likely to involve, aggregate annual payments to or from the Company or any of
its Subsidiaries of Fifty Thousand Dollars ($50,000.00) (excluding any Contract
with customers of the Company or its Subsidiaries or any Contract governing an
investment made in accordance with the Investment Policy (as defined in Section
4.1(b)(ix))); or



14

 

 

 

(ix)      any material Contract with any present director or executive officer
of the Company or any of its Subsidiaries or any stockholder who owns or
controls ten percent (10%) or more of the Company’s voting stock.

 

(b)      Schedule. Section 2.14(b) of the Company Disclosure Letter sets forth a
list of all Company Material Contracts to which the Company or any of its
Subsidiaries is a party or by which any of them is bound by as of the date
hereof.

 

(c)      No Breach. All Company Material Contracts are valid and in full force
and effect except to the extent they have previously expired in accordance with
their terms or if the failure to be in full force and effect, individually or in
the aggregate, would not be material to the Company. Neither the Company nor any
of its Subsidiaries has violated any provision of, or committed or failed to
perform any act which, with or without notice, lapse of time or both would
constitute a default under the provisions of, any Company Material Contract,
except in each case for those violations and defaults which, individually or in
the aggregate, would not be material to the Company. Neither the Company nor any
of its Subsidiaries has received any written notice from any other party to any
Company Material Contract that it intends to terminate or not renew such Company
Material Contract. To the Company’s Knowledge, no such other party is in
violation, breach or default of any Company Material Contract.

 

2.15      Disclosure. The Proxy Statement (as defined in Section 5.1) shall not,
at the date the Proxy Statement (or any amendment or supplement thereto) is
first mailed to the stockholders of the Company, at the time of the
Stockholders’ Meeting (as defined in Section 5.2) and as of the Effective Time,
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they are made, not
misleading or necessary to correct any statement in any earlier communication
with respect to the solicitation of proxies for the Stockholders’ Meeting which
shall have become false or misleading. The Proxy Statement will comply in all
material respects with the provisions of the Exchange Act and the rules and
regulations promulgated by the SEC thereunder. Notwithstanding the foregoing, no
representation or warranty is made by the Company with respect to statements
made or incorporated by reference therein about CEP supplied by CEP or any of
CEP’s representatives for inclusion or incorporation by reference in the Proxy
Statement.

 

2.16      Board Approval. The Board of Directors of the Company has (i) at a
meeting duly called and held on or prior to the date hereof determined that this
Agreement and the transactions contemplated hereby are advisable and fair to,
and are in the best interest of the Company and its stockholders and declared
the Merger to be advisable, (ii) approved and adopted this Agreement and the
transactions contemplated hereby, including the Merger and the Stockholder
Agreements and the transactions contemplated thereby, which approval constitutes
approval under Section IC 23-1-42-1 et seq. of the Indiana Business Corporation
Law such that the Merger, this Agreement and the other transactions contemplated
hereby, are not and shall not be subject to any restriction pursuant to Section
IC 23-1-43-1 et seq. of the Indiana Business Corporation Law, (iii) resolved to
make the Recommendation (as defined in Section 5.2(b)), subject to the right of
the Board of Directors of the Company to withhold, withdraw, amend, change or
modify the Recommendation in accordance with Section 5.3(d), and (iv) directed
that this Agreement and the Merger be submitted to the stockholders of the
Company for approval.

 

2.17      Fairness Opinion. The Company’s Board of Directors intends to obtain
an opinion dated as of the date of this Agreement, to the effect that, as of
such date, the Merger Consideration, including the Per Share Amount, is fair
from a financial point of view to the holders of outstanding shares of the
Company Preferred Stock and the Company Common Stock.

 

2.18      Rights Plan. The Company has no stockholder rights plan, rights
agreement, or any other instrument in the nature of a “poison pill” that would
otherwise be triggered upon or applicable to the execution or delivery of this
Agreement or the Stockholder Agreements, the consummation of the Merger pursuant
to this Agreement or the consummation of any other transactions contemplated
hereby.

 

2.19      Takeover Statutes. In connection with CEP’s offer and acquisition
statement delivered to the Company’s Board of Directors, together with the
Board’s approval and recommendation thereof to the Company’s shareholders, the
Board of Directors of the Company has taken all actions such that this Agreement
and the transactions contemplated hereby and the Stockholder Agreements and the
transactions contemplated thereby, are not and will not be subject to any
restrictions under Section IC 23-1-42-1 et seq. of the Indiana Business
Corporation Law. No other state takeover statute or similar statute or
regulation applies to or purports to apply to the Merger, the Stockholder
Agreements or the transactions contemplated hereby or thereby.



15

 

 

 

2.20      Vote Required. The only vote of the holders of any class or series of
capital stock of the Company necessary to approve and adopt this Agreement and
approve the Merger is the affirmative vote of the holders of a majority of the
outstanding shares of Company Common Stock.

 

2.21      Real Estate.

 

(a)      Ownership of Premises. The Company does not own any real property.

 

(b)      Leased Properties. Section 2.21(b) of the Company Disclosure Letter is
a true, correct and complete schedule of all leases, subleases, licenses and
other agreements (collectively, the “Real Property Leases”) under which the
Company uses or occupies or has the right to use or occupy, now or in the
future, any real property (the land, buildings and other improvements covered by
the Real Property Leases being herein called the “Leased Real Property”). The
Company has heretofore delivered to CEP true, correct and complete copies of all
Real Property Leases (including all modifications, amendments and supplements).
There is no material uncured default by the Company as tenant under any of the
Real Property Leases or, to the best of the Company’s Knowledge, by the landlord
thereunder. The Company holds the leasehold estate under and interest in each
Real Property Lease free and clear of all Liens, other than for Liens for taxes
not yet due and payable. None of the Leased Real Property is subleased or
sublicensed to any other person or entity.

 

(c)      Entire Premises. All of the material land, buildings, structures and
other improvements used by the Company in the conduct of its business are
included in the Leased Real Property.

 

2.22      Customers. Section 2.22 of the Company Disclosure Letter sets forth a
list of (i) the top ten (10) customers of the Company and its Subsidiaries
(established using the projected annualized value per customer based on revenue
for the three (3) month period ended February 29, 2012, (ii) for each such
customer, the amount of the dollar volume established using the projected
annualized value per customer based on revenue for the three (3) month period
ended February 29, 2012, and (iii) confirmation of whether a written agreement
(other than periodic purchase orders) exists between the Company or any of its
Subsidiaries and each such customer and the effective date of each such written
agreement. To the Knowledge of the Company, as of the date hereof, no Person
listed on Section 2.22 of the Company Disclosure Letter within the last twelve
months has canceled or otherwise terminated the relationship of such Person with
the Company or any of its Subsidiaries or has given written notice that it
intends to cancel or otherwise terminate the relationship of such Person with
the Company or any of its Subsidiaries.

 

2.23      Trust Funds.

 

(a)      Trust Tax Funds. All Trust Tax Funds amounts have been recorded in the
books and records maintained by the Company or its Subsidiaries on behalf of
their customers in a manner that allows the Company to separately account for
each customer’s Trust Tax Funds (the “Tax Accounts”). To the Knowledge of the
Company, the Company and its Subsidiaries have paid in a timely manner to the
applicable Tax authorities all amounts that are required to be paid to such
authorities on behalf of their customers in respect of all taxable periods then
ended, except in the event that any failure to pay such amount to such
authorities was (i) caused solely by the refusal or inability of the customer to
pay such amount to the Company and its Subsidiaries, (ii) caused solely by the
failure of the customer to provide accurate data to the Company and its
Subsidiaries or (iii) in the ordinary course of business. To the Knowledge of
the Company, the Company and its Subsidiaries have timely filed with the
applicable Tax authorities all Tax Returns that are required to be filed in
connection with the Trust Tax Funds held in the Tax Accounts, except in the
event that any failure to timely file such Tax Returns with such authorities was
(i) caused solely by the failure of the customer to provide in a timely manner
the information necessary to make such filings or (ii) in the ordinary course of
business. The aggregate Assumed Customer Tax Obligations are equal to the sum of
(i) the aggregate amount of Trust Tax Funds held in the Tax Accounts plus (ii)
the relevant portion of Tax Account Receivables (as defined in Section 5.13), if
any, with the exception of the realized loss in value of a financial instrument
described in Section 2.23 of the Company Disclosure Letter of which corporate
funds will ultimately be transferred into the Tax Account to remedy the
differential. “Trust Tax Funds” shall mean, with respect to any date, all
federal and state payroll, social security, Medicare, unemployment and other
trust Taxes held in Tax Accounts that were (i) withheld by the Company or its
Subsidiaries from the payroll of employees of, or otherwise collected from, the
Company’s or its Subsidiaries’ customers in connection with the payroll
processing and tax filing services of the Company and its Subsidiaries prior to
such date and (ii) not yet remitted to the applicable Tax authorities as of such
date. “Assumed Customer Tax Obligations” shall mean with respect to any date,
obligations of the Company and/or its Subsidiaries as of such date (i) to remit
to the Tax authorities on behalf of the Company’s or its Subsidiaries’ customers
after such date all federal and state payroll, social security, Medicare,
unemployment and other trust Taxes that are required to be paid and (ii) to
refund to the Company’s or its Subsidiaries’ customers after such date any Trust
Tax Funds over-impounded from such customers by the Company and/or its
Subsidiaries, in each case, in connection with the payroll processing and tax
filing services performed by the Company and/or its Subsidiaries prior to such
date; provided that, for purposes hereof, the Company and/or its Subsidiaries
shall only be regarded as having such an obligation if, and to the extent that,
a customer has paid, or Trust Tax Funds have been over-impounded by, the Company
and/or its Subsidiaries in respect thereof prior to such date. To the Company’s
Knowledge, set forth on Section 2.23 of the Company Disclosure Letter, is a true
and correct list as of December 31, 2011, of penalties and interest relating to
assessments with respect to payroll Tax Returns filed on behalf of the clients
of the Company or its Subsidiaries which, at the time the Company received
notice of such assessments, were deemed individually to represent potential
exposure to the Company and it Subsidiaries, or their clients, in excess of Two
Hundred Fifty Thousand Dollars ($250,000.00).



16

 

 

 

(b)      Trust Non-Tax Funds. All Trust Non-Tax Funds amounts have been held in
segregated non-tax accounts maintained by the Company or its Subsidiaries on
behalf of their customers (the “Non-Tax Accounts”). Such amounts are not
commingled with funds of the Company or its Subsidiaries and no amounts have
been paid out of such accounts other than (i) payments to the applicable
regulatory authorities of such withheld amounts on behalf of such customers or
to authorized recipients or (ii) payments returning any such amounts (or any
portion of such amounts) to such customers. To the Knowledge of the Company, the
Company and its Subsidiaries have paid in a timely manner to the applicable
regulatory authorities (or authorized recipients) all amounts that are required
to be paid to such authorities (or authorized recipients) on behalf of customers
in respect of all payroll periods then ended, except in the event that any
failure to pay such amount to such authorities (or authorized recipients) was
(i) caused solely by the refusal or inability of the customer to pay such amount
to the Company and its Subsidiaries, (ii) caused solely by the failure of the
customer to provide accurate data to the Company and its Subsidiaries or (iii)
in the ordinary course of business. To the Knowledge of the Company, the Company
and its Subsidiaries have timely filed with the applicable regulatory
authorities or authorized recipients all filings, if any, that are required to
be filed in connection with the Trust Non-Tax Funds held in the Non-Tax
Accounts, except in the event that any failure to timely file such filings with
such authorities was (i) caused solely by the failure of the customer to provide
in a timely manner the information necessary to make such filings or (ii) in the
ordinary course of business. The aggregate Assumed Customer Non-Tax Obligations
are equal to the sum of (i) the aggregate amount of Trust Non-Tax Funds held in
the Non-Tax Accounts plus (ii) the relevant portion of Trust Account
Receivables, if any. “Trust Non-Tax Funds” shall mean, with respect to any date,
(a) all customers’ employees’ net pay (in connection with direct deposit
services or check services) and (b) all workers’ compensation or other insurance
premiums or contributions (whether on behalf of the employer or employee) to
401(k) or other similar investment plans that were withheld by the Company or
its Subsidiaries from the payroll of employees of, or otherwise collected from,
the Company’s or its Subsidiaries’ customers in connection with the payroll
processing services of the Company and its Subsidiaries prior to such date,
which in each case, were not yet remitted to the applicable regulatory
authorities or other authorized recipients as of such date and are held in
Non-Tax Accounts. “Assumed Customer Non-Tax Obligations” shall mean with respect
to any date, obligations of the Company and/or its Subsidiaries as of such date
(i) to remit to the applicable regulatory authorities or other authorized
recipients on behalf of the Company’s or its Subsidiaries’ customers after such
date all workers’ compensation or other insurance premiums or contributions
(whether on behalf of employer or employee) to 401(k) or other similar
investment plans or customers’ employees’ net pay (in connection with direct
deposit services or check services) that are required to be paid and (ii) to
refund to the Company’s or its Subsidiaries’ customers after such date any Trust
Non-Tax Funds over-impounded from such customers by the Company and/or its
Subsidiaries, in each case, in connection with the payroll processing services
performed by the Company and/or its Subsidiaries prior to such date; provided
that, for purposes hereof, the Company and/or its Subsidiaries shall only be
regarded as having such an obligation if, and to the extent that, a customer has
paid, or Trust Non-Tax Funds have been over-impounded by, the Company and/or its
Subsidiaries in respect thereof prior to such date.



17

 

 

 

2.24      Investment Policy. The Company is, in all material respects, in
compliance with the terms of the Investment Policy.

 

article 3.

REPRESENTATIONS AND WARRANTIES OF CEP AND MERGER SUB

 

CEP and Merger Sub represent and warrant to the Company, except as otherwise set
forth in writing in appropriately corresponding sections of the disclosure
letter supplied by CEP and Merger Sub to the Company dated as of the date hereof
(the “CEP Disclosure Letter”), as follows:

 

3.1      Organization; Standing and Power; Charter Documents; Subsidiaries.

 

(a)      Organization; Standing and Power. Each of CEP and Merger Sub is a
corporation duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization, has the requisite
corporate power and authority to own, lease and operate its assets and
properties and to carry on its business as now being conducted, except where the
failure to be so organized, existing and in good standing would not have a
Material Adverse Effect on CEP.

 

(b)      Charter Documents. CEP has delivered or made available to the Company
(i) a true and correct copy of the Charter and Bylaws of CEP and of Merger Sub,
each as amended to date (collectively, the “CEP and Merger Sub Charter
Documents”). The CEP and Merger Sub Charter Documents and are in full force and
effect, neither CEP nor Merger Sub is in violation of any of the provisions of
the CEP and Merger Sub Charter Documents.

 

3.2      Authority; Non-Contravention; Necessary Consents.

 

(a)      Authority. Each of CEP and Merger Sub has all requisite corporate power
and authority to enter into this Agreement and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby has been duly authorized by
all necessary corporate action on the part of CEP and Merger Sub and no other
corporate proceedings on the part of CEP or Merger Sub are necessary to
authorize the execution and delivery of this Agreement or to consummate the
transactions contemplated hereby, subject only, with respect to the Merger, to
the filing of the Certificate of Merger pursuant to Tennessee Law. This
Agreement has been duly executed and delivered by CEP and Merger Sub and,
assuming due execution and delivery by the Company, constitutes the valid and
binding obligation of CEP and Merger Sub, enforceable against CEP and Merger Sub
in accordance with its terms.

 

(b)      Non-Contravention. The execution and delivery of this Agreement by CEP
and Merger Sub does not, and performance of this Agreement by CEP and Merger Sub
will not: (i) conflict with or violate the CEP and Merger Sub Charter Documents,
(ii) subject to compliance with the requirements set forth in Section 3.2(c),
conflict with or violate any material Legal Requirement applicable to CEP or
Merger Sub or by which CEP or Merger Sub or any of its properties is bound or
affected, or (iii) result in any material breach of or constitute a material
default (or an event that with notice or lapse of time or both would become a
material default) under, or impair CEP’s rights or alter the rights or
obligations of any third party under, or give to others any rights of
termination, amendment, acceleration or cancellation of, or result in the
creation of a material Lien on any of the material properties or assets of CEP
or Merger Sub pursuant to, any material Contract to which CEP or Merger Sub is a
party or by which CEP or Merger Sub or any of its properties are bound or
affected, in each case, except as would not individually or in the aggregate,
have a material adverse effect on the ability of CEP or Merger Sub to consummate
the transactions contemplated hereby.

 

(c)      Necessary Consents. No consent, approval, order or authorization of, or
registration, declaration or filing with any Governmental Entity is required to
be obtained or made by CEP in connection with the execution and delivery of this
Agreement or the consummation of the transactions contemplated hereby, except
for (i) the Necessary Consents and (ii) such other consents, authorizations,
filings, approvals and registrations which if not obtained or made would not be
material to CEP, Merger Sub, or the Company or materially adversely affect the
ability of the parties hereto to consummate the transactions contemplated hereby
within the time frame in which such transactions would otherwise be consummated
in the absence of the need for such consent, approval, order, authorization,
registration, declaration or filings.



18

 

 

 

3.3      Brokers’ and Finders’ Fees. CEP has not incurred, nor will it incur,
directly or indirectly, any liability for brokerage or finders’ fees or agents’
commissions or any similar charges in connection with this Agreement or any
transaction contemplated hereby.

 

3.4      Disclosure. None of the information supplied or to be supplied by or on
behalf of CEP or Merger Sub for inclusion or incorporation by reference in the
Proxy Statement, will, at the time the Proxy Statement is first mailed to the
stockholders of the Company, at the time of the Stockholders’ Meeting or as of
the Effective Time, contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
are made, not misleading or necessary to correct any statement in any earlier
communication with expect to the solicitation of proxies for the Stockholders’
Meeting which shall have become false or misleading.

 

3.5      Board Approval. The Board of Directors of CEP has, by resolutions duly
adopted by at a meeting of the CEP’s Directors duly called and held and not
subsequently rescinded or modified in any way (the “CEP Board Approval”) has
duly approved this Agreement.

 

3.6      Available Funds. CEP has or will have available to it, and will make
available to Merger Sub, all funds necessary to satisfy all of CEP’s and
Merger Sub’s obligations under this Agreement.

 

article 4.

CONDUCT PRIOR TO THE EFFECTIVE TIME

 

4.1      Conduct of Business of the Company.

 

(a)      Ordinary Course. During the period from the date hereof and continuing
until the earlier of the termination of this Agreement pursuant to its terms or
the Effective Time, the Company shall, and shall cause each of its Subsidiaries
to, (except (i) as permitted by the terms of this Agreement, (ii) as disclosed
in Section 4.1 of the Company Disclosure Letter, or (iii) to the extent that CEP
shall otherwise consent in writing (which consent shall not be unreasonably
delayed), carry on the business of the Company and its Subsidiaries, including
but not limited to its Investment Policy in all material respects, in the
ordinary course, consistent with past practice, and shall use their commercially
reasonable efforts to preserve intact their business, organization and
relationships with third parties and to keep available the services of their
officers and employees.

 

(b)      Required Consent. In addition, without limiting the generality of
Section 4.1(a), except as permitted by the terms of this Agreement, and except
as provided in Section 4.1 of the Company Disclosure Letter, without the prior
written consent of CEP (which consent shall not be unreasonably delayed), during
the period from the date hereof and continuing until the earlier of the
termination of this Agreement pursuant to its terms or the Effective Time, the
Company shall not do any of the following, and shall not permit its Subsidiaries
to do any of the following:

 

(i)      Enter into any new line of business material to it and its Subsidiaries
taken as a whole;

 

(ii)      Declare, set aside or pay any dividends on or make any other
distributions (whether in cash, stock, equity securities or property) in respect
of any capital stock or split, combine or reclassify any capital stock or issue
or authorize the issuance of any other securities in respect of, in lieu of or
in substitution for any capital stock, other than, the declaration and payment
of cash distributions with respect to Company Preferred Stock payable to the
holders of Company Preferred Stock in accordance with the requirements thereof
set forth in the Company Charter Documents;

 

(iii)      Purchase, redeem or otherwise acquire, directly or indirectly, any
shares of its capital stock or the capital stock of its Subsidiaries, except
repurchases of unvested shares at cost in connection with the termination of the
Company’s or any of its Subsidiary’s relationship with any service provider (as
referred to in the Company Option Plans) pursuant to stock option or purchase
agreements in effect on the date hereof or entered into in compliance with this
Agreement;

 

(iv)      Issue, deliver, sell, authorize, pledge or otherwise encumber any
shares of capital stock, Voting Debt or any securities convertible into shares
of capital stock or Voting Debt, or subscriptions, rights, warrants or options
to acquire any shares of capital stock or Voting Debt or any securities
convertible into shares of capital stock or Voting Debt, or enter into other
agreements or commitments of any character obligating it to issue any such
securities or rights;



19

 

 

 

(v)      Cause, permit or propose any amendments to the Company Charter
Documents or any of the Subsidiary Charter Documents of its Subsidiaries;

 

(vi)      Acquire or agree to acquire by merging or consolidating with, or by
purchasing any equity interest in or a portion of the assets of, or by any other
manner, any business or any Person or division thereof, or otherwise acquire or
agree to acquire any assets which are material, individually or in the
aggregate, to its business;

 

(vii)      Enter into any joint ventures, strategic partnerships or alliances
that are material to any of its divisions or business units;

 

(viii)      Except as previously disclosed in the Company SEC Reports prior to
the date hereof, sell, lease, license, mortgage or otherwise encumber or dispose
of any properties or assets which are material, individually or in the
aggregate, to its business, except in the ordinary course of business consistent
with past practice;

 

(ix)      Make any loans, advances or capital contributions to, or investments
in, any other Person, other than: (A) loans or investments by it or a Subsidiary
of it to or in it or any wholly-owned Subsidiary of it, (B) employee loans or
advances made in the ordinary course of business consistent with past practice
and not to exceed Twenty Thousand Dollars ($20,000.00) in the aggregate, (C)
investments by it or a Subsidiary of it in any other Person (i) in the ordinary
course of business consistent with past practice and not to exceed Five Hundred
Thousand Dollars ($500,000.00) in the aggregate (provided that none of such
transactions referred to in this clause (C)(i) presents a material risk of
delaying the Merger or making it more difficult to obtain any Necessary Consent)
or (ii) pursuant to the terms of and in accordance with any investment policy
adopted by the Company’s Board of Directors (which, if any, shall be identified
in Section 4.1(b)(ix) of the Company Disclosure Letter);

 

(x)      Except as required by GAAP or the SEC as concurred in by its
independent auditors, make any material change in its methods or principles of
accounting since the date of the Company Balance Sheet;

 

(xi)      Make or change any material Tax election or adopt or change a Tax
accounting method;

 

(xii)      Settle, pay, discharge or satisfy any material claim (including any
Tax claim), action, suit, investigation, audit or proceeding involving money
damages, except (A) in the ordinary course of business (B) to the extent subject
to reserves existing as of the date hereof in accordance with GAAP, (C) amounts
outside the ordinary course of business not to exceed Three Hundred Fifty
Thousand Dollars ($350,000.00) in the aggregate or (D) engaging in any such
activities on behalf of customers of the Company or its Subsidiaries that result
in payments only by such customers, and, except as permitted by subsections (A),
(B) or (C), do not result in any payment obligation or other liability of the
Company or any of its Subsidiaries;

 

(xiii)      Except as required by Legal Requirements, this Agreement or
Contracts currently binding on the Company or its Subsidiaries, adopt or amend
any Plan, Company Purchase Plans, Company Stock Option Plan or Other Options, or
enter into any new, or amend any existing employment, severance, consulting,
salary continuation or other similar Contract or collective bargaining agreement
(other than offer letters and letter agreements entered into in the ordinary
course of business with employees who are terminable “at will”), pay any special
bonus or special remuneration (cash, equity or otherwise) to any director or
employee, or increase the salaries or wage rates or fringe benefits (including
rights to severance or indemnification) of its directors, officers, employees or
consultants except (x) payment of bonuses or increases in salaries or wage rates
or fringe benefits to non-officer employees in the ordinary course of business
consistent with past practice or (y) payments made to Company employees pursuant
to Company retention plans in amounts not to exceed the amounts set forth in
Section 4.1 of the Company Disclosure Letter;

 

(xiv)      Enter into any Contract the effect of which would be to grant to a
third party any actual or potential right of license to any material
Intellectual Property owned by CEP or any of its Subsidiaries;



20

 

 

 

(xv)      Incur any indebtedness for borrowed money or guarantee any such
indebtedness of another Person, issue or sell any debt securities or warrants or
other rights to acquire any debt securities of the Company or any of its
Subsidiaries, guarantee any debt securities of another Person, enter into any
“keep well” or other Contract to maintain any financial statement condition of
another Person or enter into any arrangement having the economic effect of any
of the foregoing, except for borrowings under its line of credit for working
capital purposes and the endorsement of checks in the normal course of business
consistent with past practice or make any loans, advances or capital
contributions to, or investments in, any other Person, other than to the Company
or any direct or indirect wholly owned Subsidiary of the Company and other than
travel and entertainment advances to employees in the ordinary course of
business consistent with past practice;

 

(xvi)      Adopt a plan of complete or partial liquidation, dissolution, merger,
consolidation, restructuring, recapitalization or reorganization;

 

(xvii)      Engage in any transaction with, or enter into any agreement,
arrangement, or understanding with, directly or indirectly, any of the Company’s
or its Subsidiaries’ affiliates, including, without limitation, any
transactions, agreements, arrangements or understandings with any affiliate or
other Person covered under Item 404 of SEC Regulation S-K that would be required
to be disclosed under such Item 404;

 

(xviii)      Do or permit any licensee or sublicensee thereof to do any act or
knowingly omit to do any act whereby any Company Intellectual Property may
become invalidated, abandoned or dedicated to the public domain;

 

(xix)      Make any commitment or enter into, or amend, modify, or terminate, or
waive any rights under any Company Material Contract; or

 

(xx)      Agree in writing or otherwise to take any of the actions described in
(i) through (xix) above.

 

(c)      Taxes. During the period from the date of this Agreement to the
Effective Time, the Company and its Subsidiaries shall:

 

(i)      prepare, in the ordinary course of business and consistent with past
practice (except as otherwise required by law), and timely file all Tax Returns
required to be filed by it (or them) on or before the Closing Date (“Post
Signing Returns”);

 

(ii)      deliver to CEP drafts of the Company’s fiscal year ended June 30, 2012
Tax Return prior to the date (including extensions) on which such Tax Return is
required to be filed (if the Merger has not yet occurred by such date); and



21

 

 

 

(iii)      promptly notify CEP of any material federal, state, local or foreign
income or franchise and any other suit, claim, action, investigation, proceeding
or audit pending against or with respect to the Company or any of its
Subsidiaries in respect of any Tax matter, including (without limitation) Tax
liabilities and refund claims.

 

article 5.

ADDITIONAL AGREEMENTS

 

5.1      Proxy Statement. Promptly after execution and delivery of this
Agreement, the Company shall prepare and shall file with the SEC as soon as is
practicable a preliminary Proxy Statement, together with a form of proxy, with
respect to the Stockholders’ Meeting at which the stockholders of the Company
will be asked to vote upon and approve this Agreement and the Merger and shall
use reasonable efforts to have the Proxy Statement and form of proxy cleared by
the SEC as promptly as practicable, and promptly thereafter shall mail the
definitive Proxy Statement and form of proxy to stockholders of the Company. The
term “Proxy Statement” shall mean such proxy or information statement and all
amendments or supplements thereto, if any, similarly filed and mailed. CEP will
provide the Company with any information that may be required in order to
effectuate the preparation and filing of the Proxy Statement pursuant to this
Section 5.1. The Company will provide CEP and its counsel with a reasonable
opportunity to review the Proxy Statement prior to its filing. The Company will
respond to, and provide CEP and its counsel with a reasonable opportunity to
participate in the response of the Company to, any comments from the SEC and
will notify CEP promptly upon the receipt of any comments from the SEC in
connection with the filing of, or amendments or supplements to, the Proxy
Statement. Whenever any event occurs which is required to be set forth in an
amendment or supplement to the Proxy Statement, the Company or CEP, as the case
may be, will promptly inform the other of such occurrence and cooperate in
filing with the SEC and/or mailing to stockholders of the Company such amendment
or supplement. Each of CEP and the Company shall cooperate and the Company shall
provide CEP (and its counsel) with a reasonable opportunity to review and
comment on the Proxy Statement and on any amendment or supplement to the Proxy
Statement prior to filing such with the SEC, and will provide CEP with a copy of
all such filings made with the SEC. The information provided and to be provided
by CEP, Merger Sub, and the Company, respectively, for use in Proxy Statement
shall, on the date the Proxy Statement is first mailed to the Company’s
stockholders, on the date of the Stockholders’ Meeting and as of the Effective
Time, not contain an untrue statement of a material fact or omit to state any
material fact necessary in order to make such information, in light of the
circumstances under which it was provided, not misleading, and the Company, CEP
and Merger Sub each agree to correct any information provided by it for use in
the Proxy Statement which shall have become false or misleading in any material
respect. The Proxy Statement shall comply as to form in all material respects
with all applicable requirements of federal securities laws.

 

5.2      Meetings of Stockholders; Board Recommendation.

 

(a)      Meeting of Stockholders. Promptly after the execution of this
Agreement, the Company will take all action necessary in accordance with
Tennessee Law and its Certificate of Incorporation and Bylaws to call, hold and
convene a meeting of its stockholders to consider the adoption and approval of
this Agreement and approval of the Merger (the “Stockholders’ Meeting”) as soon
as practicable after the date hereof. Subject to Section 5.3(d), the Company
will use reasonable efforts to solicit from its stockholders proxies in favor of
the adoption and approval of this Agreement and the approval of the Merger, and
will take all other action necessary or advisable to secure the vote or consent
of its stockholders required by Tennessee Law to obtain such approval.
Notwithstanding anything to the contrary contained in this Agreement, the
Company may adjourn or postpone its Stockholders’ Meeting to the extent
necessary to ensure that any necessary supplement or amendment to the Proxy
Statement is provided to its stockholders in advance of a vote on the Merger and
this Agreement or, if as of the time for which the Stockholders’ Meeting is
originally scheduled (as set forth in the Proxy Statement) there are
insufficient shares of Company Common Stock or Company Preferred Stock
represented (either in person or by proxy) to constitute a quorum necessary to
conduct the business of such Stockholders’ Meeting.

 

(b)      Board Recommendation. Except to the extent expressly permitted by
Section 5.3(d): (i) the Board of Directors of the Company shall recommend that
its stockholders vote in favor of the adoption and approval of this Agreement
and approval of the Merger (the “Recommendation”), at the Stockholders’
Meetings, (ii) the Proxy Statement shall include a statement to the effect that
the Board of Directors of the Company has recommended that the Company’s
stockholders vote in favor of adoption and approval of this Agreement and
approval of the Merger at the Stockholders’ Meeting, and (iii) neither the Board
of Directors of the Company nor any committee thereof shall withdraw, amend or
modify, or propose or resolve to withdraw, amend or modify in a manner adverse
to CEP, the Recommendation.



22

 

 

 

5.3      Acquisition Proposals.

 

(a)      No Solicitation. The Company agrees that neither it nor any of its
Subsidiaries nor any of their respective officers, directors, agents and
representatives (including any investment banker, attorney or accountant
retained by it or any of its Subsidiaries), and any party to a Stockholder
Agreement shall, and that the Company shall use reasonable efforts to cause its
and its Subsidiaries’ other employees and affiliates not to (and shall not
authorize any of them to) directly or indirectly: (i) solicit, initiate,
encourage, knowingly facilitate or induce any inquiry with respect to, or the
making, submission or announcement of, any Acquisition Proposal (as defined in
Section 5.3(f)) with respect to itself, (ii) participate or engage in any
discussions or negotiations regarding, or furnish to any Person any nonpublic
information with respect to, or take any other action to facilitate any
inquiries or the making of any proposal that constitutes or may reasonably be
expected to lead to, any Acquisition Proposal with respect to itself, (iii)
approve, endorse or recommend any Acquisition Proposal with respect to itself
(except to the extent specifically permitted pursuant to Section 5.3(d)), or
(iv) enter into any letter of intent or similar document or any Contract or
commitment contemplating or otherwise relating to any Acquisition Proposal or
transaction contemplated thereby with respect to itself. The Company and its
Subsidiaries and any of their respective officers, directors, agents and
representatives (including any investment banker, attorney or accountant
retained by it or any of its Subsidiaries), and any party to a Stockholder
Agreement will immediately cease, and the Company shall use reasonable efforts
to cause its and its Subsidiaries’ other employees and affiliates to cease, any
and all existing activities, discussions or negotiations with any third parties
(other than CEP, Merger Sub, and their representatives) conducted heretofore
with respect to any Acquisition Proposal with respect to itself.

 

(b)      Notification of Unsolicited Acquisition Proposals. As promptly as
practicable and in any event within one (1) business day after receipt of any
Acquisition Proposal or any request for nonpublic information or inquiry which
the Company reasonably believes would lead to an Acquisition Proposal the
Company shall provide CEP with oral and written notice of the material terms and
conditions of such Acquisition Proposal, request or inquiry, and the identity of
the Person or group making any such Acquisition Proposal, request or inquiry.
The Company shall, upon receipt of an Acquisition Proposal, request or inquiry,
provide CEP as promptly as practicable oral and written notice setting forth the
terms of any material amendments or proposed material amendments of any such
Acquisition Proposal, request or inquiry.

 

(c)      Superior Offers. Notwithstanding anything to the contrary contained in
Section 5.3(a), in the event that, prior to the adoption and approval of this
Agreement and the Merger by the required vote of the stockholders of the
Company, the Company receives an unsolicited, bona fide written Acquisition
Proposal with respect to itself from a third party that its Board of Directors
has in good faith concluded (after consultation with its outside legal counsel
and its financial advisor), is, or is reasonably likely to result in, a Superior
Offer (as defined in Section 5.3(f)) and the Company has complied in full with
all its obligations under Section 5.3(a) in connection with such Acquisition
Proposal, it may then take the following actions:

 

(i)      Furnish nonpublic information to the third party making such
Acquisition Proposal, provided that (A) (1) concurrently with furnishing any
such nonpublic information to such party, it gives CEP written notice of its
intention to furnish nonpublic information and (2) it receives from the third
party an executed confidentiality agreement in substantially the form of the
Confidentiality Agreement (as defined in Section 5.4) prior to taking any action
under clause (1) above and (B) contemporaneously with furnishing any such
nonpublic information to such third party, it furnishes such nonpublic
information to CEP (to the extent such nonpublic information has not been
previously so furnished);

 

(ii)      Engage in negotiations with the third party with respect to the
Acquisition Proposal, provided that concurrently with entering into negotiations
with such third party, it gives CEP oral and written notice of the its intention
to enter into negotiations with such third party; and



23

 

 

 

(iii)      Approve or recommend, or propose to approve or recommend, any
Superior Offer and enter into any agreement with respect thereto; provided, in
each such case, that the Company has terminated this Agreement pursuant to
Section 7.1(g). Nothing in this Section 5.3(c) shall relieve the Company from
its obligation to comply with Section 5.3(b).

 

(d)      Changes of Recommendation. The Board of Directors of the Company may
not withhold, withdraw, amend or modify the Recommendation (any of the foregoing
actions, whether by a Board of Directors or a committee thereof, a “Change of
Recommendation”), unless, prior to the adoption and approval of this Agreement
and the Merger by the required vote of the stockholders of the Company, the
Board of Directors has concluded in good faith, after consultation with its
outside legal counsel, that such Change of Recommendation is required by its
fiduciary obligations to its stockholders under Indiana Law.

 

(e)      Compliance with Tender Offer Rules. Nothing contained in this Agreement
shall prohibit either party or its respective Board of Directors from taking and
disclosing to its stockholders a position contemplated by Rules 14d-9 and
14e-2(a) promulgated under the Exchange Act.

 

(f)      Certain Definitions. For purposes of this Agreement, the following
terms shall have the following meanings:

 

(i)      “Acquisition Proposal,” with respect to a party, shall mean any offer
or proposal or public announcement of a proposal or plan, relating to any
transaction or series of related transactions involving: (A) any purchase from
such party or acquisition by any Person or “group” (as defined under Section
13(d) of the Exchange Act and the rules and regulations thereunder) of more than
a fifteen percent (15%) interest in the total outstanding voting securities of
such party or any of its Subsidiaries, directly or indirectly, or any tender
offer or exchange offer that if consummated would result in any Person or group
beneficially owning fifteen percent (15%) or more of the total outstanding
voting securities of such party or any of its Subsidiaries, directly or
indirectly, or any merger, consolidation, business combination or similar
transaction involving such party or any of its Subsidiaries, (B) any sale, lease
(other than in the ordinary course of business), exchange, transfer, license
(other than in the ordinary course of business), acquisition or disposition of
more than fifteen percent (15%) of the assets of such party (including its
Subsidiaries taken as a whole), directly or indirectly, or (C) any liquidation
or dissolution of such party; and

 

(ii)      “Superior Offer,” with respect to a party, shall mean an unsolicited,
bona fide written offer made by a third party to acquire, directly or
indirectly, pursuant to a tender offer, exchange offer, merger, consolidation or
other business combination, all or substantially all of the assets of such party
or a majority of the total outstanding voting securities of such party and as a
result of which the stockholders of such party immediately preceding such
transaction would hold less than fifty percent (50%) of the equity interests in
the surviving or resulting entity of such transaction or any direct or indirect
CEP or subsidiary thereof, on terms that the Board of Directors of such party
has in good faith concluded (after consultation with its outside legal counsel
and its financial adviser) (i) to be more favorable from a financial point of
view, to such party’s stockholders (in their capacities as stockholders) than
the terms provided pursuant to this Agreement, (ii) the conditions to the
consummation of which are reasonably capable of being satisfied and (iii)
financing for which, to the extent required, is then committed or in the good
faith judgment of the Board of Directors of the Company (after consultation with
its independent financial advisors) reasonably available.

 

5.4      Confidentiality; Access to Information.

 

(a)      Confidentiality. The parties acknowledge that the Company and CEP have
previously executed a Mutual Non-Disclosure Agreement dated January 19, 2012
(the “Confidentiality Agreement”), which Confidentiality Agreement will continue
in full force and effect in accordance with its terms and CEP will hold, and
will cause its directors, officers, employees, agents and advisors (including
attorneys, accountants, consultants, bankers and financial advisors) to hold,
any Evaluation Material (as defined in the Confidentiality Agreement)
confidential in accordance with the terms of the Confidentiality Agreement.



24

 

 

 

(b)      Access to Information. The Company will afford CEP’s accountants,
counsel and other representatives reasonable access during normal business hours
to its properties, books, records and personnel during the period prior to the
Effective Time to obtain all information concerning its business, including the
status of product development efforts, properties, results of operations and
personnel, as CEP or its representatives may reasonably request, and, during
such period, upon request by CEP, the Company shall, and shall cause each of its
Subsidiaries to, furnish promptly to CEP a copy of any report, schedule,
registration statement and other document filed by it during such period
pursuant to the requirements of federal or state securities laws; provided,
however, that the Company may restrict the foregoing access to the extent that
any law, treaty, rule or regulation of any Governmental Entity applicable to the
Company requires the Company or its Subsidiaries to restrict or prohibit access
to any such properties or information.

 

5.5      Public Disclosure. Neither the Company, CEP nor any of their respective
affiliates shall issue or cause the publication of any press release or other
public announcement with respect to the this Agreement or the other transactions
contemplated hereby without the prior written consent of the other party, except
as may be required by law or by any listing agreement with, or the policies of,
a national securities exchange in which circumstance reasonable efforts to
consult with the other party will still be required to the extent practicable.

 

5.6      Regulatory Filings; Reasonable Best Efforts.

 

(a)      Regulatory Filings. Each of CEP, Merger Sub, and the Company shall
coordinate and cooperate with one another and shall each use reasonable best
efforts to comply with, and shall each refrain from taking any action that would
impede compliance with, all Legal Requirements, and as promptly as practicable
after the date hereof, each of CEP, Merger Sub, and the Company shall make all
filings, notices, petitions, statements, registrations, submissions of
information, application or submission of other documents required by any
Governmental Entity in connection with the Merger and the other transactions
contemplated hereby, including, without limitation: (i) Notification and Report
Forms with the United States Federal Trade Commission (the “FTC”) and the
Antitrust Division of the United States Department of Justice (“DOJ”) as
required by the HSR Act, (ii) any other filing necessary to obtain any Necessary
Consent, (iii) filings under any other comparable pre-merger notification forms
required by the merger notification or control laws of any applicable
jurisdiction, as agreed by the parties hereto, and (iv) any filings required
under the Securities Act, the Exchange Act, any applicable state or securities
or “blue sky” laws and the securities laws of any foreign country, or any other
Legal Requirement relating to the Merger. Each of CEP, Merger Sub, and the
Company shall comply as promptly as practicable with any request for additional
information, documents or other materials received by such party hereto or any
of its Subsidiaries or affiliates from any Governmental Entity. Each of CEP and
the Company will cause all documents that it is responsible for filing with any
Governmental Entity under this Section 5.6(a) to comply in all material respects
with all applicable Legal Requirements.

 

(b)      Exchange Of Information. CEP, Merger Sub, and the Company each shall
promptly supply the other with any information which may be required in order to
effectuate any filings or application pursuant to Section 5.6(a). Except where
prohibited by applicable Legal Requirements, and subject to the Confidentiality
Agreement, each of the Company and CEP shall consult with outside counsel to the
other prior to taking a position with respect to any such filing, shall permit
outside counsel to the other to review and discuss in advance, and consider in
good faith the views of the other in connection with any analyses, appearances,
presentations, memoranda, briefs, white papers, arguments, opinions and
proposals before making or submitting any of the foregoing to any Governmental
Entity by or on behalf of any party hereto in connection with any investigations
or proceedings in connection with this Agreement, the Merger or the other
transactions contemplated hereby (including under any antitrust or fair trade
Legal Requirement), coordinate with outside counsel to the other in preparing
and exchanging such information and promptly provide outside counsel to the
other with copies of all filings, presentations or submissions (and a summary of
any oral presentations) made by such party to any Governmental Entity in
connection with this Agreement, the Merger or the other transactions
contemplated hereby, provided that with respect to any such filing, presentation
or submission, each of CEP and the Company need not supply outside counsel to
the other with copies (or in case of oral presentations, a summary) to the
extent that any law, treaty, rule or regulation of any Governmental Entity
applicable to such party requires such party or its Subsidiaries to restrict or
prohibit access to any such properties or information.



25

 

 

 

(c)      Notification. Each of CEP, Merger Sub, and the Company will notify the
other promptly upon the receipt of: (i) any comments from any officials of any
Governmental Entity in connection with any filings made pursuant hereto and (ii)
any request by any officials of any Governmental Entity for amendments or
supplements to any filings made pursuant to, or information provided to comply
in all material respects with, any Legal Requirements. Whenever any event occurs
that is required to be set forth in an amendment or supplement to any filing
made pursuant to Section 5.6(a), CEP, Merger Sub, or the Company, as the case
may be, will promptly inform the other of such occurrence and cooperate in
filing with the applicable Governmental Entity such amendment or supplement.

 

(d)      Reasonable Best Efforts. Subject to the express provisions of Section
5.2 and Section 5.3 hereof and upon the terms and subject to the conditions set
forth herein, each of the parties agrees to use reasonable best efforts to take,
or cause to be taken, all actions, and to do, or cause to be done, and to assist
and cooperate with the other parties in doing, all things necessary, proper or
advisable to consummate and make effective, in the most expeditious manner
practicable, the transactions contemplated by this Agreement, including using
reasonable best efforts to accomplish the following: (i) the taking of all
reasonable acts necessary to cause the conditions precedent set forth in
Article 6 to be satisfied, (ii) the obtaining of all necessary actions or
non-actions, waivers, consents, approvals, orders and authorizations from
Governmental Entities and the making of all necessary registrations,
declarations and filings (including registrations, declarations and filings with
Governmental Entities, if any) and the taking of all reasonable steps as may be
necessary to avoid any suit, claim, action, investigation or proceeding by any
Governmental Entity, (iii) the obtaining of all necessary consents, approvals or
waivers from third parties, including all Necessary Consents, (iv) the defending
of any suits, claims, actions, investigations or proceedings, whether judicial
or administrative, challenging this Agreement or the consummation of the
transactions contemplated hereby, including seeking to have any stay or
temporary restraining order entered by any court or other Governmental Entity
vacated or reversed, and (v) the execution or delivery of any additional
instruments necessary to consummate the transactions contemplated by, and to
fully carry out the purposes of, this Agreement. In connection with and without
limiting the foregoing, the Company and its Board of Directors shall, if any
takeover statute or similar Legal Requirement is or becomes applicable to this
Agreement or any of the transactions contemplated by this Agreement, use
reasonable best efforts to ensure that the transactions contemplated by this
Agreement may be consummated as promptly as practicable on the terms
contemplated by this Agreement and otherwise to minimize the effect of such
Legal Requirement on this Agreement and the transactions contemplated hereby.

 

(e)      Limitation On Divestiture. Notwithstanding anything in this Agreement
to the contrary, nothing contained in this Agreement shall be deemed to require
CEP or the Company or any Subsidiary or affiliate thereof to take or agree to
take any Action of Material Divestiture (as defined below) which would be
reasonably likely to materially adversely impact the benefits expected to be
derived by CEP and its Subsidiaries (on a combined basis with the Company and
its Subsidiaries) as a result of the transactions contemplated hereby or would
be reasonably likely to materially adversely affect CEP and its Subsidiaries (on
a combined basis with the Company and its Subsidiaries) following the Merger.
For purposes of this Agreement, an “Action Of Material Divestiture” shall mean
executing or carrying out agreements or submitting to Legal Requirements
providing for a material license, material sale or other material disposition of
any assets or categories of assets that are material to the combined business of
CEP’s employer services business and the Company or the holding separate of
Company capital stock or imposing or seeking to impose any material limitation
on the ability of CEP, the Company or any of their respective Subsidiaries to
own such assets or to acquire, hold or exercise full rights of ownership of the
Company’s business or on the ability of CEP to conduct the combined business of
CEP’s employer services business and the Company.

 

5.7      Notification of Certain Matters. The Company shall give prompt notice
to CEP shall give prompt notice to the Company, of any representation or
warranty made by it contained in this Agreement becoming untrue or inaccurate or
any failure of the Company, Merger Sub, or CEP, as the case may be, to comply
with or satisfy in any material respect any covenant, condition or agreement to
be complied with or satisfied by it under this Agreement, such that, (A) in the
case of the Company, the conditions set forth in Section 6.2(a) or Section
6.2(b) would not be satisfied or (B) in the case of CEP or Merger Sub, the
conditions set forth in Section 6.3(a) or Section 6.3(b) would not be satisfied;
provided, however, that the delivery of any notice pursuant to this Section 5.7
shall not limit or otherwise affect the remedies available hereunder to any of
the parties sending or receiving such notice.



26

 

 

 

5.8      Third-Party Consents. As soon as practicable following the date hereof,
CEP and the Company will each use reasonable efforts to obtain (i) all Necessary
Consents and (ii) all consents, waivers and approvals under any Company Material
Contract as may be required to be obtained in connection with the Merger.

 

5.9      [Reserved].

 

5.10      Indemnification.

 

(a)      Indemnity. From and after the Effective Time, CEP will, and will cause
the Surviving Corporation to, fulfill and honor in all respects the obligations
of the Company pursuant to any indemnification and exculpation provisions in
favor of the current or former directors or officers of the Company (the
“Indemnified Parties”) under the Certificate of Incorporation or Bylaws of the
Company and any agreement between an Indemnified Party and the Company or a
Subsidiary of the Company as in effect as of the date hereof that is listed in
Section 5.10(a) of the Company Disclosure Letter. The Certificate of
Incorporation and Bylaws of the Surviving Corporation will contain provisions
with respect to exculpation and indemnification that are at least as favorable
to the Indemnified Parties as those contained in the Certificate of
Incorporation and Bylaws of the Company as in effect on the date hereof, which
provisions will not be amended, repealed or otherwise modified for a period of
six years from the Effective Time in any manner that would adversely affect the
rights thereunder of individuals who at any time prior to the Effective Time
were directors, officers, employees or agents of the Company, unless such
modification is required by law.

 

(b)      Insurance. For a period of three (3) years after the Effective Time,
CEP will cause the Surviving Corporation to maintain in effect a policy of
directors’ and officers’ liability insurance substantially the same as such
policy maintained by the Company covering those persons (but only those persons)
who are currently covered by such policies immediately prior to the Effective
Time; provided, however, that in no event will the Surviving Corporation be
required to pay an annual premium on such insurance policy that is greater than
two hundred percent (200%) of the annual premium currently payable by the
Company for such coverage and provided, further, that notwithstanding the
foregoing, in the event such coverage is no longer available (or is only
available for an amount in excess of two hundred percent (200%) of the annual
premium currently paid by the Company for such coverage) CEP shall nevertheless
be obligated to provide such coverage as may be obtained for such two hundred
percent (200%) amount. CEP may, however, satisfy its obligations under the first
sentence of this Section 5.10(b) by purchasing a “tail” policy under the
Company’s existing directors’ and officers’ insurance policy which (i) has an
effective term of three (3) years from the Effective Time, (ii) covers those
persons (but only those persons) who are currently covered by the Company’s
directors’ and officers’ insurance policy in effect as of the date hereof, and
(iii) contains terms and conditions (including, coverage amounts) which are no
less advantageous that those contained in the terms and conditions of the
Company directors’ and officers’ insurance policies in effect as of the date
hereof. The Company shall take all actions necessary or advisable under its
existing directors’ and officers’ insurance policy to permit CEP to satisfy its
obligations hereunder, including but not limited to triggering any “tail”
policy.

 

(c)      Third-Party Beneficiaries. This Section 5.10 is intended to be for the
benefit of, and shall be enforceable by the Indemnified Parties and their heirs
and personal representatives and shall be binding on CEP and the Surviving
Corporation and its successors and assigns. In the event CEP or the Surviving
Corporation or its successor or assign (i) consolidates with or merges into any
other Person and shall not be the continuing or surviving corporation or entity
in such consolidation or merger or (ii) transfers all or substantially all of
its properties and assets to any Person, then, and in each case, proper
provision shall be made so that the successor and assign of CEP or the Surviving
Corporation, as the case may be, honor the obligations set forth with respect to
CEP or the Surviving Corporation, as the case may be, in this Section 5.10.

 

5.11      Section 16 Matters. Prior to the Effective Time, CEP and the Company
shall take all such steps as may be required (to the extent permitted under
applicable law) to cause any dispositions of Company Common Stock (including
derivative securities with respect to Company Common Stock) or acquisitions of
CEP Common Stock (including derivative securities with respect to CEP Common
Stock) resulting from the transactions contemplated by Article 1 of this
Agreement by each individual who is subject to the reporting requirements of
Section 16(a) of the Exchange Act with respect to the Company to be exempt under
Rule 16b-3 promulgated under the Exchange Act.



27

 

 

 

5.12      Merger Sub Compliance. CEP shall cause Merger Sub to comply with all
of Merger Sub’s respective obligations under or relating to this Agreement.
Merger Sub shall not engage in any business which is not in connection with the
Merger or other transactions contemplated hereby.

 

5.13      Tax Account And Non-Tax Account Reconciliation Report And Related
Data. If and when requested by CEP, the Company shall deliver to CEP, in a form
reasonably acceptable to CEP, (A) (i) a Tax Account Reconciliation Report as of
December 31, 2011 and (ii) a statement of the Assumed Customer Tax Obligations,
Tax Trust Funds, Tax Account Receivables (shown in aggregate, as well as by
aging category, e.g., 30 to 90 days, 91 to 180, 181 to 360, and one year or
older) and the Tax Fund Investment Portfolio (showing market value adjustments)
balances, each as of December 31, 2011, for each customer of the Company or its
Subsidiaries and (B) a Non-Tax Bank Account Reconciliation Report as of December
31, 2011. “Tax Account Reconciliation Report” shall mean a reconciliation report
comparing the aggregate amounts of the Tax Trust Funds and Tax Account
Receivables to the Assumed Customer Tax Obligations for each customer. “Non-Tax
Bank Account Reconciliation Report” shall mean a report demonstrating the
reconciliation of the cash disbursement ledger to the Company’s bank accounts,
including the COBRA account(s), the flexible spending account(s) (FSA), the
health and welfare account(s) (H&W) and payroll check accounts. “Tax Account
Receivables” shall mean, with respect to any date, any amounts owed to the
Company or its Subsidiaries by its customers as of such date relating to
previously assumed and fulfilled Assumed Customer Tax Obligations, including,
but not limited to, (i) rejected Collection Items in Transit, (ii) items payable
to the Company or its Subsidiaries by its customers for reimbursement of
overdeposits by Tax authorities (for which the customer has received earlier
credit or upon which it has relinquished any claim) or (iii) any other amounts
owed to the Company or its Subsidiaries by customers for the past funding of
bona fide Assumed Customer Tax Obligations. A “Collection Item In Transit” shall
mean a pre-approved electronic impound from a customer’s bank account that was
processed via an automated clearing house network or reverse wire transfer
initiated through the Company’s or its Subsidiaries’ banks but that is not yet
settled. “Tax Fund Investment Portfolio” shall mean that portion of the Tax
Trust Funds invested in bonds, securities, mutual funds, and other non-cash
financial instruments.

 

article 6.

CONDITIONS TO THE MERGER

 

6.1      Conditions to the Obligations of Each Party to Effect the Merger. The
respective obligations of each party to this Agreement to effect the Merger
shall be subject to the satisfaction at or prior to the Closing Date of the
following conditions:

 

(a)      Stockholder Approval. This Agreement shall have been approved and
adopted, and the Merger shall have been duly approved, by the requisite vote
under applicable law, by the stockholders of the Company.

 

(b)      No Order. No Governmental Entity of competent jurisdiction shall have
enacted, issued, promulgated, enforced or entered any Legal Requirement (whether
temporary, preliminary or permanent) which (i) is in effect and (ii) has the
effect of making the Merger illegal or otherwise prohibiting consummation of the
Merger; provided, however, that prior to invoking this condition, the party so
invoking this condition shall have complied with its obligations under Section
5.6.

 

(c)      Securities Matters. All securities regulatory matters relating to the
Company’s obligations under the Securities Exchange Act of 1934, as well as its
obligations under the applicable listing requirements of the New York Stock
Exchange/AMEX, relating to the transactions contemplated hereby shall have been
resolved.

 

(d)      Necessary Consents. All Necessary Consents required to execute, deliver
and perform this Agreement and to consummate the Merger shall have been obtained
or made.

 

6.2      Additional Conditions to the Obligations of CEP and Merger Sub. The
obligations of CEP and Merger Sub to consummate and effect the Merger shall be
subject to the satisfaction at or prior to the Closing Date of each of the
following conditions, any of which may be waived, in writing, exclusively by
CEP:



28

 

 

 

(a)      Representations and Warranties. The representations and warranties of
the Company contained in Article 2 of the Agreement (A) that are qualified by
the phrase “Material Adverse Effect” shall each be true and correct in all
respects and (B) that are not so qualified shall be true and correct in all
respects, in the case of (A) and (B) as of the date of this Agreement and as of
the Effective Time with the same force and effect as if made as of such date,
except (i) with respect to (B) any such representations and warranties in each
case, or in the aggregate with other representations and warranties that are not
qualified by the phrase “Material Adverse Effect”, as does not constitute a
Material Adverse Effect on the Company; (ii) for changes contemplated by this
Agreement; and (iii) for those representations and warranties which address
matters only as of a particular date (which representations shall have been true
and correct (subject, if applicable, to the Material Adverse Effect on the
Company limitation set forth in the preceding clause (i)) as of such particular
date) (it being understood that, for purposes of determining the accuracy of the
representations and warranties described in (B), all materiality qualifications
and other qualifications based on the word “material” contained in such
representations and warranties shall be disregarded) CEP shall have received a
certificate to such effect signed on behalf of the Company by an authorized
senior executive officer of the Company.

 

(b)      Agreements and Covenants. The Company has performed or complied in all
material respects with the covenants, obligations and agreements required by
this Agreement to be performed or complied with by it at or prior to the Closing
Date. CEP and Merger Sub shall have received a certificate with respect to the
foregoing signed on behalf of the Company by an authorized senior executive
officer of the Company.

 

(c)      Litigation Matters. There shall not have been any suit or proceeding by
any Governmental Entity against CEP, the Company, Merger Sub, or any of their
respective Subsidiaries, that would result in CEP being required to take any
action described in Section 5.6(e).

 

(d)      Funding. The commitment to CEP and Merger Sub by a commercial lender
(or any other source arranged by CEP) to provide certain funding in connection
with the Merger and in connection with certain transactions between CEP and
Carter M. Fortune (which commitment was obtained by CEP immediately prior to
entering into this Agreement with the Company) shall continue to be in force and
effect, and lender shall be prepared, willing, and able to fully fund such
transactions thereunder and hereunder contemporaneously with the Closing Date.

 

(e)      Certain Other Agreements with Carter M. Fortune. The other commitments
and agreements between CEP and/or Merger Sub with Carter M. Fortune (and/or his
successors and assigns) and certain of his affiliates, which were entered into
in connection with the Merger, shall continue to be in force and effect.

 

(f)      Reduction of Record Holders of Company Common Stock. There shall not
have occurred such activity with respect to the record holders of Company Common
Stock that would cause Surviving Corporation to have greater than 300 record
holders of the common stock of Surviving Corporation or that would otherwise
prevent Surviving Corporation from suspending its reporting obligations under
the Securities Exchange Act of 1934.

 

6.3      Additional Conditions to the Obligations of the Company. The obligation
of the Company to consummate and effect the Merger shall be subject to the
satisfaction at or prior to the Closing Date of each of the following
conditions, any of which may be waived, in writing, exclusively by the Company:

 

(a)      Representations and Warranties. The representations and warranties of
CEP contained in Article 3 hereof (A) that are qualified by the phrase “Material
Adverse Effect” shall each be true and correct in all respects and (B) that are
not so qualified shall be true and correct in all respects, in the case of (A)
and (B) as of the date of this Agreement and as of the Effective Time with the
same force and effect as if made as of such date, except (i) with respect to (B)
any such representations and warranties in each case, or in the aggregate with
other representations and warranties that are not qualified by the phrase
“Material Adverse Effect”, as does not constitute a Material Adverse Effect on
CEP; (ii) for changes contemplated by this Agreement; and (iii) for those
representations and warranties which address matters only as of a particular
date (which representations shall have been true and correct (subject, if
applicable, to the Material Adverse Effect on CEP limitation set forth in the
preceding clause (i)) as of such particular date) (it being understood that, for
purposes of determining the accuracy of the representations and warranties
described in (B), all materiality qualifications and other qualifications based
on the word “material” contained in such representations and warranties shall be
disregarded). The Company shall have received a certificate with respect to the
foregoing signed on behalf of CEP, with respect to the representations and
warranties of CEP, by an authorized senior executive officer of CEP and a
certificate with respect to the foregoing signed on behalf of Merger Sub, with
respect to the representations and warranties of Merger Sub, by an authorized
officer of Merger Sub.



29

 

 

 

(b)      Agreements and Covenants. CEP and Merger Sub shall have performed or
complied in all material respects with the covenants, obligations and agreements
required by this Agreement to be performed or complied with by them at or prior
to the Closing Date. The Company shall have received a certificate with respect
to the foregoing signed on behalf of CEP, with respect to the covenants of CEP,
by an authorized senior executive officer of CEP and a certificate with respect
to the foregoing signed on behalf of Merger Sub, with respect to the covenants
of Merger Sub, by an authorized officer of Merger Sub.

 

article 7.

TERMINATION, AMENDMENT AND WAIVER

 

7.1      Termination. This Agreement may be terminated at any time prior to the
Effective Time, by action taken or authorized by the Board of Directors of the
terminating party or parties, and except as provided below, whether before or
after the requisite approval of the stockholders of the Company:

 

(a)      by mutual written consent duly authorized by the Boards of Directors of
CEP and the Company;

 

(b)      by either CEP or the Company, if the Merger shall not have been
consummated on or before June 30, 2012 (which date shall be automatically
extended to December 31, 2012, in the event that Company and CEP shall not have
obtained all regulatory consents by June 30, 2012) (the “End Date”); provided,
however, that the right to terminate this Agreement pursuant to this Section
7.1(b) shall not be available to any party whose action or failure to act has
been the principal cause of or resulted in the failure of the Merger to occur on
or before the End Date, and such action or failure to act constitutes a material
breach of this Agreement;

 

(c)      (i) by either the Company or CEP if any court of competent jurisdiction
or other Government Entity shall have issued an order, decree, or ruling
enjoining or otherwise prohibiting the transaction contemplated by this
Agreement and such order, decree or ruling shall have become final and
non-appealable (unless such order, decree, or ruling has been withdrawn,
reversed, or otherwise made inapplicable); or (ii) by the Company if any
litigation or proceeding is pending before any court of competent jurisdiction
or has been threatened to be instituted by any Person or governmental body,
which in the good faith judgment of the Board of Directors of the Company is
reasonably likely to result in an order, decree, or ruling enjoining,
prohibiting, seeking substantial damages in respect of, or impairing the
benefits of the transactions contemplated by this Agreement;

 

(d)      by CEP (at any time prior to the adoption and approval of this
Agreement and the Merger by the required vote of the stockholders of the
Company) if a Triggering Event (as defined below in this Section 7.1) with
respect to the Company shall have occurred;

 

(e)      by the Company by written notice to CEP, upon a breach of any
representation, warranty, covenant or agreement on the part of CEP or Merger Sub
set forth in this Agreement, or if any representation or warranty of CEP or
Merger Sub shall have become untrue or inaccurate, which untruths, inaccuracies
or breach would give rise to the failure of a condition set forth in Section
6.3(a) or 6.3(b); provided that if such untruth or inaccuracy in CEP’s or
Merger Sub’s representations and warranties or breach by CEP or Merger Sub is
curable by CEP or Merger Sub prior to the End Date through the exercise of
reasonable efforts, then the Company may not terminate this Agreement under this
Section 7.1(e) prior to such End Date, provided that CEP continues to exercise
reasonable efforts to cure such untruthfulness, inaccuracy or breach through the
End Date (it being understood that the Company may not terminate this Agreement
pursuant to this paragraph (e) if it shall have materially breached this
Agreement or if such untruthfulness, inaccuracy or breach by CEP or Merger Sub
is cured prior to the End Date);



30

 

 

 

(f)      by CEP by written notice to the Company, upon a breach of any
representation, warranty, covenant or agreement on the part of the Company set
forth in this Agreement, or if any representation or warranty of the Company
shall have become untrue or inaccurate, which untruths, inaccuracies or breach
would give rise to the failure of a condition set forth in Section 6.2(a) or
6.2(b) provided that if such untruth or inaccuracy in the Company’s
representations and warranties or breach by the Company is curable by the
Company prior to the End Date through the exercise of reasonable efforts, then
CEP may not terminate this Agreement under this Section 7.1(f) prior to the End
Date, provided that the Company continues to exercise reasonable efforts to cure
such untruthfulness, inaccuracy or breach through the End Date (it being
understood that CEP may not terminate this Agreement pursuant to this paragraph
(f) if it shall have materially breached this Agreement or if such
untruthfulness, inaccuracy or breach by the Company is cured prior to the End
Date);

 

(g)      by the Company, if the Company receives a Superior Offer; provided
that, (i) the Company shall have notified CEP in writing prior to terminating
this Agreement pursuant to this Section 7.1(g) that the Company has received a
Superior Offer and intends to terminate this Agreement pursuant to this Section
7.1(g), attaching the most current version of such Superior Offer to such
notice, (ii) the Company shall have afforded CEP the reasonable opportunity to
make a revised offer (including by negotiating the terms of such offer with CEP)
and CEP shall not have made, within three (3) business days after receipt of the
Company’s written notice of its intention to terminate this Agreement pursuant
to this Section 7.1(g), an offer that the Board of Directors of the Company
determines in good faith to be more favorable to the Company’s stockholders than
such Superior Offer and (iii) the Company shall simultaneously with its
termination hereunder make all payments required by Section 7.3(b); and

 

(h)      by either the Company or CEP if the required approval of the
stockholders of the Company contemplated by this Agreement shall not have been
obtained by reason of the failure to obtain the required vote at a meeting of
the Company stockholders duly convened therefore or at any adjournment thereof;
provided, however, that the right to terminate this Agreement under this Section
7.1(h) shall not be available to the Company where the failure to obtain the
Company stockholder approval shall have been caused by the action or failure to
act of the Company and such action or failure to act constitutes a material
breach by the Company of this Agreement.

 

For the purposes of this Agreement, a “Triggering Event,” with respect to the
Company, shall be deemed to have occurred if: (i) its Board of Directors or any
committee thereof shall for any reason have withdrawn or shall have amended or
modified in a manner adverse to CEP the Recommendation, (ii) it shall have
failed to include the Recommendation in the Proxy Statement, (iii) its Board of
Directors or any committee thereof shall have approved or recommended any
Acquisition Proposal, or (iv) a tender or exchange offer relating to its
securities shall have been commenced by a Person unaffiliated with the Company
and it shall not have sent to its securityholders pursuant to Rule 14e-2
promulgated under the Securities Act, within ten (10) business days after such
tender or exchange offer is first published, sent or given, a statement
disclosing that the Board of Directors of the Company recommends rejection of
such tender or exchange offer.

 

7.2      Notice of Termination; Effect of Termination. Except as otherwise set
forth in Section 7.1(g), any termination of this Agreement under Section 7.1
above will be effective immediately upon the delivery of a valid written notice
of the terminating party to the other party hereto. In the event of the
termination of this Agreement as provided in Section 7.1, this Agreement shall
be of no further force or effect, except (i) as set forth in Section 5.4(a),
this Section 7.2, Section 7.3 and Article 8, each of which shall survive the
termination of this Agreement and (ii) nothing herein shall relieve any party
from liability for any willful breach of this Agreement. No termination of this
Agreement shall affect the obligations of the parties contained in the
Confidentiality Agreement, all of which obligations shall survive termination of
this Agreement in accordance with their terms.

 

7.3      Fees and Expenses.

 

(a)      General. Except as set forth in this Section 7.3, all fees and expenses
incurred in connection with this Agreement and the transactions contemplated
hereby shall be paid by the party incurring such expenses whether or not the
Merger is consummated.



31

 

 

 

(b)      Payments.

 

(i)      Payment by the Company. In the event that this Agreement is terminated
by CEP or the Company, as applicable, pursuant to Section 7.1(d) or (g) the
Company shall promptly, but (except as set forth in Section 7.1(g)) in no event
later than (A) thirty (30) business days after the date of such termination, or
(B) the date of closing by the Company of the transaction that is the subject of
the Triggering Event (if such closing occurs), whichever of (A) or (B) is
earlier, pay CEP a fee equal to Five Hundred Thousand and No/100 Dollars
($500,000.00) in immediately available funds.

 

(ii)      Interest and Costs; Other Remedies. Each of CEP and the Company
acknowledges that the agreements contained in this Section 7.3(b) are an
integral part of the transactions contemplated by this Agreement, and that,
without these agreements, CEP and the Company would not enter into this
Agreement; accordingly, if the Company fails to pay in a timely manner the
amounts due pursuant to Section 7.3(b), and, in order to obtain such payment,
CEP makes a claim that results in a judgment against the Company for the amounts
set forth in Section 7.3(b), the Company shall pay to CEP its reasonable costs
and expenses (including reasonable attorneys’ fees and expenses) in connection
with such suit, together with interest on the amounts set forth in Section
7.3(b), at the prime rate of large U.S. Money Center Commercial Banks published
in the WallStreet Journal, in effect on the date such payment was required to be
made. Payment of the fees described in this Section 7.3(b) shall not be in lieu
of damages incurred in the event of breach of this Agreement.

 

7.4      Amendment. Subject to applicable law, this Agreement may be amended by
the parties hereto, by action taken or authorized by their respective Boards of
Directors, at any time before or after approval of the matters presented in
connection with the Merger by the stockholders of the Company, provided, after
any such approval, no amendment shall be made which by law or in accordance with
the rules of any relevant stock exchange requires further approval by such
stockholders without such further stockholder approval. This Agreement may not
be amended except by execution of an instrument in writing signed on behalf of
each of CEP. Merger Sub, and the Company.

 

7.5      Extension; Waiver. At any time prior to the Effective Time either party
hereto, by action taken or authorized by their respective Board of Directors,
may, to the extent legally allowed: (i) extend the time for the performance of
any of the obligations or other acts of the other parties hereto, (ii) waive any
inaccuracies in the representations and warranties made to such party contained
herein or in any document delivered pursuant hereto, and (iii) waive compliance
with any of the agreements or conditions for the benefit of such party contained
herein. Any agreement on the part of a party hereto to any such extension or
waiver shall be valid only if set forth in an instrument in writing signed on
behalf of such party. Delay in exercising any right under this Agreement shall
not constitute a waiver of such right.

 

article 8.

GENERAL PROVISIONS

 

8.1      Non-Survival of Representations and Warranties. The representations and
warranties of the Company, CEP, and Merger Sub contained in this Agreement, or
any instrument delivered pursuant to this Agreement, shall terminate at the
Effective Time, and only the covenants or agreements that by their terms survive
the Effective Time and this Article 8 shall survive the Effective Time.

 

8.2      Notices. All notices and other communications hereunder shall be in
writing and shall be deemed duly given (i) on the date of delivery if delivered
personally, (ii) on the date of confirmation of receipt (or, the first business
day following such receipt if the date is not a business day) of transmission by
telecopy or telefacsimile, or (iii) on the date of confirmation of receipt (or,
the first business day following such receipt if the date is not a business day)
if delivered by a nationally recognized courier service. All notices hereunder
shall be delivered as set forth below, or pursuant to such other instructions as
may be designated in writing by the party to receive such notice:



32

 



 

(a)If to CEP or Merger Sub, to:

CEP, Inc.

Attention: Tena Mayberry, President

c/o Bone McAllester Norton PLLC

511 Union Street, Suite 1600

Nashville, Tennessee     37219

Facsimile No.: (615) 238-6301

 

with a copy to:

 

Bone McAllester Norton PLLC

Attention: Charles W. Bone, Esq.      

and Trace Blankenship, Esq.

511 Union Street, Suite 1600

Nashville, Tennessee 37219

Facsimile No.: (615) 238-6301

 

(b)if to Company, to:

Fortune Industries, Inc.

Attention: Corporate Secretary and General Counsel

6402 Corporate Dr.

Indianapolis, IN 46278

Facsimile No.: (317) 532-1011

 

with a copy to:

 

Bose McKinney & Evans LLP

Attention: Jeffrey B. Bailey, Esq.

111 Monument Circle, Suite 2700

Indianapolis, IN 46204

Facsimile No.: (317) 684-5173

 



 





8.3      Interpretation; Knowledge.

 

(a)      When a reference is made in this Agreement to Exhibits, such reference
shall be to an Exhibit to this Agreement unless otherwise indicated. When a
reference is made in this Agreement to Sections, such reference shall be to a
section of this Agreement unless otherwise indicated. For purposes of this
Agreement, the words “include,” “includes” and “including,” when used herein,
shall be deemed in each case to be followed by the words “without limitation.”
The table of contents and headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. When reference is made herein to “the business of” an entity,
such reference shall be deemed to include the business of all such entity and
its Subsidiaries, taken as a whole.

 

(b)      For purposes of this Agreement, the term “knowledge” means, with
respect to a party hereto, with respect to any matter in question, that any of
the Chief Executive Officer, Chief Financial Officer, division and subsidiary
executive officers, General Counsel, and/or any member of the Board of
Directors, has actual knowledge of such matter.

 

(c)      For purposes of this Agreement, the term “material adverse effect,”
when used in connection with an entity, means any change, event, violation,
inaccuracy, circumstance or effect (any such item, an “Effect”) that is
materially adverse to the business, properties, assets, financial condition or
results of operations of such entity taken as a whole with its Subsidiaries (or,
if such entity is the Company, the Company taken as a whole with its
Subsidiaries or CEP taken as a whole with its Subsidiaries); provided, however,
that, in no event shall any of the following be deemed to constitute, nor shall
any of the following be taken into account in determining whether there has been
or will be, a Material Adverse Effect on any entity: (A) any Effect resulting
from compliance with the terms and conditions of this Agreement, (B) any Effect
resulting from the announcement or pendency of the Merger (including, without
limitation, any (x) actions by clients or competitors, (y) loss of personnel or
clients, or (z) the delay or cancellation of orders for services and products),
(C) any change in such entity’s stock price or trading volume, (D) any failure
by such entity to meet revenue or earnings projections, (E) any Effect that
results from changes affecting any of the industries in which such entity
operates generally or the United States economy generally, (F) any Effect that
results from changes affecting general worldwide economic or capital market
conditions, (G) in the case of the Company only, any Effect that results from
investments in any other Person made in accordance with the Company’s Investment
Policy, (H) any Effect that results from changes in laws after the date hereof,
or (I) any Effect resulting from an outbreak or escalation of hostilities
involving the United States, the declaration by the United States of a national
emergency or war, or the occurrence of any acts of terrorism.



33

 

 

 

(d)      For purposes of this Agreement, the term “Person” shall mean any
individual, corporation (including any non-profit corporation), general
partnership, limited partnership, limited liability partnership, joint venture,
estate, trust, company (including any limited liability company or joint stock
company), firm or other enterprise, association, organization, entity or
Governmental Entity.

 

(e)      For the purposes of this Agreement, the parties hereto acknowledge that
the Company’s Chief Executive Officer and Chief Financial Officer (neither of
which are directors of the Company) are officers and directors of CEP and
Merger Sub, and the parties agree that, to the extent that either of such Chief
Executive Officer or Chief Financial Officer has actual knowledge of any matter
that is the subject of the Company’s representations and warranties herein,
neither of them shall use such actual knowledge to the detriment of the Company
with respect to the remedies of CEP and Merger Sub as to breaches of the
Company’s representations and warranties hereunder.

 

8.4      Counterparts. This Agreement may be executed in two or more
counterparts and multiple signature pages, all of which shall be considered one
and the same agreement and shall become effective when one or more counterparts
(with multiple signature pages) have been signed by each of the parties and
delivered to the other party, it being understood that all parties need not sign
the same counterpart (or signature page).

 

8.5      Entire Agreement; Third-Party Beneficiaries. This Agreement and the
documents and instruments and other agreements among the parties hereto as
contemplated by or referred to herein, including the Company Disclosure Letter
and the CEP Disclosure Letter (i) constitute the entire agreement among the
parties with respect to the subject matter hereof and supersede all prior
agreements and understandings, both written and oral, among the parties with
respect to the subject matter hereof, it being understood that the
Confidentiality Agreement shall continue in full force and effect until the
Closing and shall survive any termination of this Agreement and (ii) are not
intended to confer upon any other Person any rights or remedies hereunder,
except as specifically provided, following the Effective Time, in Section 5.10.

 

8.6      Severability. In the event that any provision of this Agreement or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement will
continue in full force and effect and the application of such provision to other
Persons or circumstances will be interpreted so as reasonably to effect the
intent of the parties hereto. The parties further agree to replace such void or
unenforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the greatest extent possible, the economic, business and
other purposes of such void or unenforceable provision.

 

8.7      Other Remedies; Specific Performance.

 

(a)      Other Remedies. Except as otherwise provided herein, any and all
remedies herein expressly conferred upon a party will be deemed cumulative with
and not exclusive of any other remedy conferred hereby, or by law or equity upon
such party, and the exercise by a party of any one remedy will not preclude the
exercise of any other remedy. The parties hereto agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached.

 

(b)      Specific Performance. It is accordingly agreed that the parties shall
be entitled to seek an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions hereof in any
court of the United States or any state having jurisdiction, this being in
addition to any other remedy to which they are entitled at law or in equity.



34

 

 

 

8.8      Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of Tennessee, regardless of
the laws that might otherwise govern under applicable principles of conflicts of
law thereof. Each party hereby (a) irrevocably and unconditionally submits to
the exclusive jurisdiction of the state courts of the State of Tennessee or of
the U. S. District Court for the Middle District of Tennessee, with respect to
all actions and proceedings arising out of or relating to this Agreement and the
transaction contemplated hereby, (b) agrees that all claims with respect to any
such action or proceeding shall be heard and determined in such courts and
agrees not to commence an action or proceeding relating to this Agreement or the
transactions contemplated hereby except in such courts, (c) irrevocably and
unconditionally waives any objection to the laying of venue of any action or
proceeding arising out of this Agreement or the transactions contemplated hereby
and irrevocably and unconditionally waives the defense of an inconvenient forum,
(d) consents to service of process upon him, her or it by mailing or delivering
such service to the address set forth in Section 8.2 hereof, and (e) agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

 

8.9      Rules of Construction. The parties hereto agree that they have been
represented by counsel during the negotiation and execution of this Agreement
and, therefore, waive the application of any law, regulation, holding or rule of
construction providing that ambiguities in an agreement or other document will
be construed against the party drafting such agreement or document.

 

8.10      Assignment. No party may assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of the other parties; provided, however, that CEP and/or Merger Sub can assign
any of their respective rights and obligations to any direct or indirect
wholly-owned Subsidiary of CEP, but no such assignment shall relieve CEP or
Merger Sub, as the case may be, of its obligations hereunder. Any purported
assignment in violation of this Section 8.10 shall be void. Subject to the
preceding sentence, this Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.

 

8.11      Waiver of Jury Trial. EACH OF CEP, MERGER SUB, AND THE COMPANY HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE ACTIONS OF CEP, MERGER SUB, OR THE COMPANY IN
THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF.

 

[Remainder of this page is intentionally blank.

Signature page follows.]

 

35

 

[Signature Page of Agreement and Plan of Merger]

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized respective officers as of the date first written above.

 

        CEP:           CEP, INC.           By: /s/ Tena Mayberry       Tena
Mayberry, President                     MERGER SUB:           CEP MERGER SUB,
INC.           By: /s/ Tena Mayberry       Tena Mayberry, President            
        COMPANY:           FORTUNE INDUSTRIES, INC.           By: /s/ Carter M.
Fortune       Carter M. Fortune, Chairman  

 

 

 

 

 

 

 

 

EXHIBIT A

TO AGREEMENT AND PLAN OF MERGER

 

Shareholder Voting Agreement

[attached hereto]

 

 

 



 

 

 

 



 

EXHIBIT A

TO AGREEMENT AND PLAN OF MERGER

AMONG CEP, INC., CEP MERGER SUB, INC., AND FORTUNE INDUSTRIES, INC.

 

 

SHAREHOLDER VOTING AGREEMENT

 

THIS SHAREHOLDER VOTING AGREEMENT, dated as of March 26, 2012, is by and among—

 

(i)      CEP, Inc., a Tennessee corporation (“CEP”), and

 

(ii)      the persons and/or entities identified on Schedule A hereof (each, a
“Shareholder” and, collectively, the “Shareholders”).

 

RECITALS:

 

A.      Each Shareholder owns the number of shares of Common Stock, par value
$0.10 per share (the “Common Stock”), of Fortune Industries, Inc., an Indiana
corporation (the “Company”), set forth opposite such Shareholder’s name on
Schedule A hereto (such shares of Common Stock, together with any other shares
of capital stock of the Company acquired by any Shareholder after the date
hereof and during the term of this Agreement (whether by purchase, assignment,
conversion, or otherwise), being collectively referred to herein as the “Subject
Shares”);

 

B.      Concurrently with the execution and delivery of this Agreement, CEP and
the Company are entering into an Agreement and Plan of Merger (as the same may
from time to time be modified, supplemented or restated, the “Merger Agreement”)
providing for the merger of CEP with and into the Company (the “Merger”) upon
the terms and subject to the conditions set forth therein; and

 

C.      As a condition and inducement to CEP’s willingness to enter into the
Merger Agreement, the Shareholders desire to enter into this Agreement, pursuant
to which the Shareholders are agreeing, among other things, to vote the Subject
Shares in favor of the adoption of the Merger Agreement and to provide full
cooperation to CEP and the Company in closing and completing the Merger.

 

AGREEMENTS:

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth in this
Agreement, and intending to be legally bound hereby, the parties agree as
follows:

 

article 1.

REPRESENTATIONS AND WARRANTIES OF EACH SHAREHOLDER

 

Each Shareholder, severally and not jointly, represents and warrants to CEP as
follows:

 

Section 1.1      Authority. Such Shareholder has all requisite power and
authority or capacity, as the case may be, to enter into this Agreement and to
consummate the transactions contemplated hereby. This Agreement has been duly
authorized, executed and delivered by such Shareholder and constitutes a valid
and binding obligation of such Shareholder enforceable in accordance with its
terms. If such Shareholder is married and the Subject Shares of such Shareholder
constitute community property or otherwise need spousal or other approval for
this Agreement to be legal, valid and binding with respect to such Subject
Shares, this Agreement has been duly executed and delivered by, and constitutes
a valid and binding agreement of, such Shareholder’s spouse, enforceable against
such spouse in accordance with its terms.



   

 

 

 

Section 1.2      No Conflicts; Required Filings and Consents.

 

(a)      Except as disclosed on Schedule 1.2(a) attached hereto and incorporated
by reference herein, neither the execution and delivery of this Agreement, nor
the consummation of the transactions contemplated hereby and compliance with the
terms hereof, will violate, conflict with or result in a breach, or constitute a
default (with or without due notice or lapse of time or both) under, or give to
others any rights of termination, amendment, acceleration or cancellation of, or
result in the creation of a lien or encumbrance on any of the Subject Shares
pursuant to any provision of, any trust agreement, loan or credit agreement,
note, bond, mortgage, indenture, lease or other agreement, instrument, permit,
concession, franchise, license, judgment, order, notice, decree, statute, law,
ordinance, rule or regulation applicable to such Shareholder or to such
Shareholder’s Subject Shares or other property or assets.

 

(b)      The execution and delivery of this Agreement by such Shareholder do
not, and the performance of this Agreement by such Shareholder will not, require
any consent, approval, authorization or permit of, or filing with or
notification to, any Governmental Body (as defined in the Merger Agreement),
except where the failure to obtain such consents, approvals, authorizations or
permits, or to make such filings or notifications, would not, individually or in
the aggregate, prevent or materially delay the performance by such Shareholder
of any of his obligations under this Agreement.

 

Section 1.3      The Subject Shares. Except as disclosed on Schedule A hereto,
such Shareholder is the record and beneficial owner of, and has good and
marketable title to, the Subject Shares set forth opposite such Shareholder’s
name on Schedule A hereto, free and clear of any mortgage, lien, pledge, charge,
encumbrance, security interest or other adverse claim. Such Shareholder does not
own, of record or beneficially, any shares of capital stock of the Company other
than the Subject Shares set forth opposite such Shareholder’s name on Schedule A
hereto. Except as disclosed on Schedule A hereto, such Shareholder has the sole
right to vote, or to dispose, of such Subject Shares, and none of such Subject
Shares is subject to any agreement, arrangement or restriction with respect to
the voting of such Subject Shares, except as contemplated by this Agreement.
There are no agreements or arrangements of any kind, contingent or otherwise,
obligating such Shareholder to sell, transfer, assign, grant a participation
interest in or option for, pledge, hypothecate or otherwise dispose or encumber
(each, a “Transfer”), or cause to be Transferred, any of the Subject Shares, and
no Person (as defined in the Merger Agreement) has any contractual or other
right or obligation to purchase or otherwise acquire any of the Subject Shares.
No Shareholder has appointed or granted any proxy, which appointment or grant is
still effective, with respect to the Subject Shares.

 

Section 1.4      Reliance by CEP. Such Shareholder understands and acknowledges
that CEP is entering into the Merger Agreement in reliance upon such
Shareholder’s execution and delivery of this Agreement and the representations,
warranties, and agreements of such Shareholder herein.

 

Section 1.5      Litigation. There is no action, proceeding or investigation
pending or threatened against such Shareholder that questions the validity of
this Agreement or any action taken or to be taken by such Shareholder in
connection with this Agreement.

 

Section 1.6      Finder’s Fees. No broker, investment bank, financial advisor or
other person is entitled to any broker’s, finder’s, financial adviser’s or
similar fee or commission in connection with the transactions contemplated
hereby based upon arrangements made by or on behalf of such Shareholder.

 

article 2.

REPRESENTATIONS AND WARRANTIES OF CEP

 

      CEP represents and warrants to each of the Shareholders as follows:

 

Section 2.1      Authority. CEP has all requisite power and authority to enter
into this Agreement and to consummate the transactions contemplated hereby. This
Agreement has been duly authorized, executed and delivered by CEP and
constitutes a valid and binding obligation of CEP enforceable in accordance with
its terms.



A-2

 

 

 

Section 2.2      No Conflicts; Required Filings and Consents.

 

(a)      Neither the execution and delivery of this Agreement, nor the
consummation of the transactions contemplated hereby and compliance with the
terms hereof, will violate, conflict with or result in a breach, or constitute a
default (with or without due notice or lapse of time or both) under any
provision of, any trust agreement, loan or credit agreement, note, bond,
mortgage, indenture, lease or other agreement, instrument, permit, concession,
franchise, license, judgment, order, notice, decree, statute, law, ordinance,
rule or regulation applicable to CEP or to CEP’s property or assets.

 

(b)      The execution and delivery of this Agreement by CEP does not, and the
performance of this Agreement by CEP will not, require any consent, approval,
authorization or permit of, or filing with or notification to, any Governmental
Body (as defined in the Merger Agreement), except for the filing by CEP of a
Form 13D and such forms (if any) as may be later necessary to obtain consent for
Company to de-register the Company as a reporting company to the U. S.
Securities and Exchange Commission, except where the failure to obtain such
consents, approvals, authorizations or permits, or to make such filings or
notifications, would not, individually or in the aggregate, prevent or
materially delay the performance by CEP of any of its obligations under this
Agreement.

 

article 3.

VOTING OF SUBJECT SHARES

 

Section 3.1      Agreement to Vote. From the date hereof, and until the
termination of this Agreement in accordance with Article V, each Shareholder,
severally and not jointly, agrees as follows:

 

(a)      At any meeting of shareholders of the Company called to vote upon the
Merger and the Merger Agreement or at any adjournment thereof or in any other
circumstances upon which a vote, consent or other approval (including by written
consent) with respect to the Merger Agreement, the Merger and any other
transaction contemplated thereby is sought, each Shareholder shall vote (or
cause to be voted) the Subject Shares in favor of the adoption by the Company of
the Merger and the approval of the Merger Agreement and any actions required in
furtherance thereof and each of the transactions contemplated by the Merger
Agreement.

 

(b)      At any meeting of shareholders of the Company or at any adjournment
thereof or in any other circumstances upon which a vote, consent or other
approval of all or some of the shareholders of the Company is sought, each
Shareholder shall vote (or cause to be voted) its Subject Shares against (i) any
action or agreement that would reasonably be expected to result in a breach of
any covenant, representation or warranty or any other obligation or agreement of
the Company under the Merger Agreement or which would reasonably be expected to
result in any of the conditions to the Merger Agreement not being fulfilled,
(ii) any merger agreement or merger (other than the Merger Agreement and the
Merger), consolidation, combination, sale or transfer of a material amount of
assets, reorganization, recapitalization, dissolution, liquidation or winding up
of or by the Company, and (iii) any amendment of the Company’s certificate of
incorporation or by-laws or other proposal or transaction involving the Company
or any of its subsidiaries, which amendment or other proposal or transaction
would in any manner delay, impede, frustrate, prevent or nullify the Merger, the
Merger Agreement or any of the other transactions contemplated by the Merger
Agreement or change in any manner the voting rights of the Subject Shares other
than in connection with the transactions contemplated by the Merger. Each
Shareholder further agrees not to commit or agree to take any action
inconsistent with the foregoing.

 

(c)      In addition, each Shareholder agrees that it will, upon request by CEP,
furnish written confirmation, in form and substance reasonably acceptable to
CEP, of such Shareholder’s vote in favor of the Merger Agreement and the Merger.

 

(d)      The parties acknowledge that, as of the date hereof, ___________ shares
of the Subject Shares are pledged to and/or held by a commercial bank as
collateral security for the payment and performance of certain indebtedness
incurred by one or more Shareholders, but that Shareholders shall nonetheless be
obligated to cause all such pledged shares to be in conformity, as of the
Closing, with the agreements and covenants set forth in this Agreement that
apply to the Subject Shares.



A-3

 

 

 

Section 3.2      Irrevocable Proxy. Each Shareholder hereby constitutes and
appoints CEP with full power of substitution, as the proxy pursuant to the
provisions of Section 48-17-203 of the Tennessee Business Corporation Act and
attorney of such Shareholder, and hereby authorizes and empowers CEP to
represent, vote and otherwise act (by voting at any meeting of the shareholders
of the Company, by written consent in lieu thereof or otherwise) with respect to
the Shares owned or held by such Shareholder regarding the matters referred to
in Sections 3.1(a) and (b) until the termination of this Agreement, to the same
extent and with the same effect as such Shareholder might or could do under
applicable law, rules and regulations in the event that such Shareholder fails
to satisfy its obligations under Sections 3.1(a) and (b). The proxy granted
pursuant to the immediately preceding sentence is coupled with an interest,
shall be irrevocable and shall survive death, disability, bankruptcy, or any
other impediment of Shareholder. Each Shareholder hereby revokes any and all
previous proxies or powers of attorney granted with respect to any of the Shares
owned or held by such Shareholder regarding the matters referred to in Sections
3.1(a) and (b).

 

article 4.

ADDITIONAL AGREEMENTS

 

Section 4.1      No Disposition or Encumbrance of Subject Shares. Except as
provided in the next to the last sentence of this Section 4.1, each Shareholder
agrees not to, directly or indirectly, (i) Transfer or enter into any agreement,
option or other arrangement (including any profit sharing arrangement) with
respect to the Transfer of, any Subject Shares to any Person, other than in
accordance with the Merger Agreement or (ii) grant any proxies, deposit any
Subject Shares into any voting trust or enter into any voting arrangement,
whether by proxy, voting agreement or otherwise, with respect to the Subject
Shares, other than pursuant to this Agreement. Subject to the next to the last
sentence of this Section 4.1, each Shareholder further agrees not to commit or
agree to take any of the foregoing actions. Notwithstanding the foregoing, each
Shareholder shall have the right to Transfer its Subject Shares to a Permitted
Transferee (as defined in this Section 4.1) of such Shareholder if and only if
such Permitted Transferee shall have agreed in writing, in a manner reasonably
acceptable in form and substance to CEP, (i) to accept such Subject Shares
subject to the terms and conditions of this Agreement and (ii) to be bound by
this Agreement and to agree and acknowledge that such Person shall constitute a
Shareholder for all purposes of this Agreement. “Permitted Transferee” means,
with respect to any Shareholder, (A) any other Shareholder, (B) a spouse or
lineal descendant (whether natural or adopted), sibling, parent, heir, executor,
administrator, testamentary trustee, lifetime trustee or legatee of such
Shareholder, (C) any trust, the trustees of which include only the Persons named
in clause (A) or (B) and the beneficiaries of which include only the Persons
named in clause (A) or (B), or (D) any corporation, limited liability company or
partnership, the shareholders, members or general or limited partners of which
include only the Persons named in clause (A) or (B).

 

Section 4.2      Disclosure. Each of the Shareholders hereby permits CEP to
publish and disclose in all documents and schedules filed with or furnished to
the SEC in connection with the Merger, such Shareholder’s identity and ownership
of the Subject Shares and the nature of such Shareholder’s commitments,
arrangements and understandings under this Agreement.

 

Section 4.3      Reasonable Efforts. Each Shareholder shall use all reasonable
efforts to take, or cause to be taken, all actions, and to do, or cause to be
done, and to assist and cooperate with the other parties in doing, all things
necessary, proper or advisable to consummate and make effective, in the most
expeditious manner practicable, the Merger and the other transactions
contemplated by the Merger Agreement, and to carry out the intent and purposes
of this Agreement.

 

article 5.

TERMINATION

 

This Agreement shall terminate upon the earlier of (x) the Effective Time (as
defined in the Merger Agreement) and (y) the termination of the Merger Agreement
in accordance with its terms, except that a termination of this Agreement shall
not relieve any party from liability for any breach hereof.



A-4

 

 

 

article 6.

MISCELLANEOUS

 

Section 6.1      Additional Shares. In the event any Shareholder becomes the
legal or beneficial owner of any additional shares or other securities of the
Company (the “Additional Securities”), any securities into which such shares or
securities may be converted or exchanged and any securities issued in
replacement of, or as a dividend or distribution on, or otherwise in respect of,
such shares or securities, then the terms of this Agreement shall apply to such
securities. Each Shareholder agrees not to purchase or in any other manner
acquire any Additional Securities, except for the purchase or other acquisition
pursuant to Section 4.1 of Common Stock that is held by another Shareholder as
of the date hereof.

 

Section 6.2      Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Tennessee, without giving
effect to its principles or rules of conflicts of laws to the extent that such
principles or rules would require or permit the application of the law of
another jurisdiction except that the laws of the State of Indiana shall govern
the enforceability and interpretation of Sections 3.1 and 3.2.

 

Section 6.3      Jurisdiction. Each of the parties hereto irrevocably and
unconditionally (i) agrees that any legal suit, action or proceeding brought by
any party hereto arising out of or based upon this Agreement or the transactions
contemplated hereby may be brought in the Courts of the State of Tennessee or
the United States District Court located within the Middle District of Tennessee
(each, a “Tennessee Court”), (ii) waives, to the fullest extent it may
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any such proceeding brought in any Tennessee Court, and any
claim that any such action or proceeding brought in any Tennessee Court has been
brought in an inconvenient forum, and (iii) submits to the non-exclusive
jurisdiction of Tennessee Courts in any suit, action or proceeding. Each of the
parties agrees that a judgment in any suit, action or proceeding brought in an
Tennessee Court shall be conclusive and binding upon it and may be enforced in
any other courts to whose jurisdiction it is or may be subject, by suit upon
such judgment.

 

Section 6.4      WAIVER OF JURY TRIAL. EACH OF THE PARTIES AGREES AND
ACKNOWLEDGES THAT ANY CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT IS LIKELY
TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT, OR THE BREACH, TERMINATION OR VALIDITY OF THIS
AGREEMENT.

 

Section 6.5      Specific Performance. Each Shareholder acknowledges and agrees
that (i) the obligations and agreements of such Shareholder contained in this
Agreement relate to special, unique and extraordinary matters, (ii) CEP is and
will be relying on such covenants in connection with entering into the Merger
Agreement and the performance of its obligations under the Merger Agreement, and
(iii) a violation of any of the terms of such Shareholder’s obligations or
agreements will cause CEP irreparable injury for which adequate remedies are not
available at law. Therefore, each Shareholder agrees that CEP shall be entitled
to an injunction, restraining order or such other equitable relief (without the
requirement to post bond) as a court of competent jurisdiction may deem
necessary or appropriate to restrain such Shareholder from committing any
violation of such covenants, obligations or agreements. These injunctive
remedies are cumulative and in addition to any other rights and remedies CEP may
have.

 

Section 6.6      Amendment, Waivers, etc. Neither this Agreement nor any term
hereof may be amended or otherwise modified other than by an instrument in
writing signed by CEP and the Shareholders. No provision of this Agreement may
be waived, discharged or terminated other than by an instrument in writing
signed by the party against whom the enforcement of such waiver, discharge or
termination is sought.

 

Section 6.7      Assignment; No Third Party Beneficiaries. This Agreement shall
not be assignable or otherwise transferable by a party without the prior consent
of the other parties, and any attempt to so assign or otherwise transfer this
Agreement without such consent shall be void and of no effect; provided that (i)
any Permitted Transferee acquiring any Subject Shares in accordance with Section
4.1 shall, on the terms provided in Section 4.1, become a “Shareholder”, and
(ii) CEP may, in its sole discretion, assign or transfer all or any of its
rights, interests and obligations under this Agreement to any direct or indirect
wholly-owned subsidiary of CEP. This Agreement shall be binding upon the
respective heirs, successors, legal representatives and permitted assigns of the
parties hereto. Nothing in this Agreement shall be construed as giving any
Person, other than the parties hereto and their heirs, successors, legal
representatives and permitted assigns, any right, remedy or claim under or in
respect of this Agreement or any provision hereof.



A-5

 

 

 

Section 6.8      Expenses. Except as otherwise provided herein, all costs and
expenses incurred in connection with the transactions contemplated by this
Agreement shall be paid by the party incurring such costs and expenses.

 

Section 6.9      Notices. All notices, consents, requests, instructions,
approvals and other communications provided for in this Agreement shall be in
writing and shall be deemed validly given upon personal delivery or one (1)
Business Day after being sent by overnight courier service or received by
telecopy at the following address or telecopy number, or at such other address
or telecopy number as a party may designate to the other parties:

 

(a)if to CEP to:

 

CEP, Inc.

Attention: Tena Mayberry, President

c/o Bone McAllester Norton PLLC

511 Union Street, Suite 1600

Nashville, Tennessee 37219

Facsimile No.: (615) 238-6331

 

with a copy to:

 

Bone McAllester Norton PLLC

Attention: Charles W. Bone, Esq. and Trace Blankenship, Esq.

511 Union Street, Suite 1600

Nashville, Tennessee 37219

Facsimile No.: (615) 238-6301

 

(b)if to the Shareholders, to their respective addresses shown on Schedule A.

 

with a copy to:

 

Bose McKinney & Evans LLP

Attention: Jeffrey B. Bailey, Esq.

111 Monument Circle, Suite 2700

Indianapolis, Indiana 46204

Facsimile No.: (317) 684-5173

 

Section 6.10      Remedies. No failure or delay by any party in exercising any
right, power or privilege under this Agreement shall operate as a waiver thereof
nor shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. The
rights and remedies provided herein shall be cumulative and not exclusive of any
rights or remedies provided by law.

 

Section 6.11      Severability. If any term or provision of this Agreement is
held to be invalid, illegal, incapable of being enforced by any rule of law, or
public policy, or unenforceable for any reason, it shall be adjusted rather than
voided, if possible, in order to achieve the intent of the parties hereto to the
maximum extent possible. In any event, the invalidity or unenforceability of any
provision of this Agreement in any jurisdiction shall not affect the validity or
enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of this Agreement, including that provision, in any
other jurisdiction. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the terms of this Agreement remain as originally contemplated to the
fullest extent possible.



A-6

 

 

 

Section 6.12      Integration. This Agreement, including all exhibits and
schedules attached hereto, constitutes the full and entire understanding and
agreement of the parties with respect to the subject matter hereof and thereof
and supersedes any and all prior understandings or agreements relating to the
subject matter hereof and thereof.

 

Section 6.13      Section Headings. The article and section headings of this
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.

 

Section 6.14      Further Assurances. From time to time at the request of CEP,
and without further consideration, each Shareholder shall execute and deliver or
cause to be executed and delivered such additional documents and instruments and
take all such further action as may be reasonably necessary or desirable to
effect the matters contemplated by this Agreement.

 

Section 6.15      Stop Transfer. Each of the Shareholders agrees that such
Shareholder shall not request that the Company register the transfer (book-entry
or otherwise) of any certificate or uncertificated interest representing any
Subject Shares, unless such transfer is made in compliance with this Agreement.

 

Section 6.16      Public Announcements. No Shareholder shall issue or make any
press release or other public announcements or statements with respect to the
transactions contemplated by this Agreement.

 

Section 6.17      Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

 

[Remainder of this page is intentionally left blank.

Signature pages follow.]

 

A-7

 

[Signature Page to Shareholder Voting Agreement]

 

IN WITNESS WHEREOF, the parties hereto have executed this Voting Agreement as of
the day and date first above written.

 

  CEP, INC.                     By: /s/ Tena Mayberry       Tena Mayberry,
President  

 

 

 

 

 

 

[Signature Page to Shareholder Voting Agreement]

 

IN WITNESS WHEREOF, the parties hereto have executed this Shareholder Voting
Agreement as of the day and date first above written.

 

 

 

  /s/ Carter M. Fortune     Carter M. Fortune, an individual residing in the  
State of Florida  

 

 

 

 

 

 

[Signature Page to Shareholder Voting Agreement]

 

IN WITNESS WHEREOF, the parties hereto have executed this Shareholder Voting
Agreement as of the day and date first above written.

 

 



  14 WEST, LLC                     By: /s/ Carter M. Fortune       Carter M.
Fortune, Managing Member  

 

 

 

 

 

 

 

 

[Signature Page to Shareholder Voting Agreement]

 

IN WITNESS WHEREOF, the parties hereto have executed this Shareholder Voting
Agreement as of the day and date first above written.

 

 



  CARTER M. FORTUNE LIVING TRUST                   By: /s/ Carter M. Fortune    
  Carter M. Fortune, Trustee  

 

 

 

 

 

SCHEDULE A

TO SHAREHOLDER VOTING AGREEMENT

 

 

 

SHAREHOLDERS

 

 

 

Name Number of Common Shares Carter M. Fortune 354,342     Carter M. Fortune
Living Trust 5,730,511     14 West, LLC 1,259,834                     Total
7,344,687

 

 

 

 

Notice Address:

 

 

Carter M. Fortune

Carter M. Fortune Living Trust

14 West, LLC

c/o Fortune Industries, Inc.

6402 Corporate Drive

Indianapolis, Indiana 46278

 

 

 

 

 

 

SCHEDULE 1.2(a)

TO SHAREHOLDER VOTING AGREEMENT

 

 

 

REQUIRED FILINGS AND CONSENTS

 

 



The 354,342 common shares shown as held or beneficially owned by Carter M.
Fortune are pledged to a commercial lender for the benefit of Mr. Fortune and,
as such, may be held of record in such lender’s name. However, Mr. Fortune has
agreed to cause such shares to be voted in accordance with his obligations under
this Agreement.

 

 

 



 

